Name: Commission Regulation (EEC) No 2984/88 of 21 September 1988 fixing for the 1987/88 marketing year the yields of olives and olive oil in Italy, Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  plant product
 Date Published: nan

 30 . 9. 88 Official Journal of the European Communities No L 270/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2984/88 of 21 September 1988 fixing for the 1987/88 marketing year the yields of olives and olive oil in Italy, Spain and Portugal i Whereas, in view of the information received, those yields in Italy, Spain and Portugal should be fixed as set out in Annex I hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1987/88 marketing year, the yields of olives and olive oil and the relevant production zones in Italy, Spain and Portugal shall be as set out in Annex I hereto. 2. The production zones are defined in Annex II. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), Having regard to Council Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations (3), as last amended by Regulation (EEC) No 892/88 (4), and in particular Article 19 thereof, Whereas, for the purpose of granting production aid to olive growers who produce less than 200 kilograms of oil or are not members of a producers' organization, Article 18 of Council Regulation (EEC) No 2261 /84 provides that yields of olives and olive oil should be fixed for each homogeneous production zone on the basis of information supplied by the producer Member States ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 197; 26 . 7. 1988 , p. 1 . (3) OJ No L 208, 3 . 8 . 1984, p. 3 . (4) OJ No L 89, 6 . 4. 1988 , p. 1 . No L 270/2 Official Journal of the European Communities 30 . 9 . 88 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I A. ITALIA  ITALIEN  ITALIEN  ÃÃ ¤Ã Ã ÃÃ   ITALY  ITALIE  ITALIA  ITALIÃ   ITÃ LIA Provincia Provins Provinz Ã ÃÃ ±Ã Ã Ã ¯Ã ± Province Province Provincia Provincie Provincia Zona Zone Zone Ã Ã Ã ½Ã · Zone Zone Zona Zone Zona kg aceitunas/arbol kg oliven/trÃ ¦ kg Oliven/Baum Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã /Ã ´Ã ­Ã ½Ã ´Ã Ã ¿ Olives kg/tree kg olives/arbre kg olive/albero kg olijven/boom kg azeitonas/Ã ¡rvore kg aceite/ 1 00 kg aceitunas kg olie/ 1 00 kg oliven kg 01/ 1 00 kg Oliven Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã »Ã ¬Ã ´Ã ¿Ã / 100 Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã Oil kg/ 1 00 kg olives kg huile/ 1 00 kg olives kg olio/ 1 00 kg olive kg olie/ 1 00 kg olijven kg azeite/ 1 00 kg azeitonas Trieste 16 21 Trento 5 20 Padova 12 17 Treviso ' .\ 13 16 Verona 1 22 16 \ 2 13 18 Vicenza 20 20 Bergamo 9 17 Brescia 1 8 17 \ 2 13 16 \ 3 12 16 4 6 16 Mantova \ 8 16 Como 13 16 Bologna \ 10 15 ForlÃ ¬ 20 17 Ravenna ' 7 14 Genova 7 21 Imperia 1 10 23 2 4 23 La Spezia 6 18 Savona II 7 23 Arezzo 1 15 19 I 2 10 19 Firenze 1 10 19 2 11 19 3 14 19 Grosseto 1 18 21 2 9 16 3 15 18 4 15 17 Livorno 1 16 19 2 22 19 3 17 18 4 13 17 Lucca 1 16 18 2 10 18 Massa 1 11 19 2 4 19 Pisa 1 8 19 2 10 22 Pistoia 1 8 20 2 10 19 3 14 20 30 . 9 . 88 Official Journal of the European Communities No L 270/3 Provincia Provins Provinz Ã ÃÃ ±Ã Ã Ã ¯Ã ± Province Province Provincia Provincie ProvÃ ­ncia Zona Zone Zone Ã Ã Ã ½Ã · Zone Zone Zona Zone Zona kg aceitunas/arbol kg oliven/trÃ ¦ kg Oliven/Baum Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã /Ã ´Ã ­Ã ½Ã ´Ã Ã ¿ Olives kg/tree kg olives/arbre kg olive/albero kg olijven/boom kg azeitonas/Ã ¡rvore kg aceite/ 1 00 kg aceitunas kg olie/100 kg oliven kg 01/100 kg Oliven Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã »Ã ¬Ã ´Ã ¿Ã / 100 Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã Oil kg/ 1 00 kg olives kg huile/ 1 00 kg olives kg olio/ 1 00 kg olive kg olie/ 1 00 kg olijven kg azeite/ 1 00 kg azeitonas Siena 1 9 19 l 2 7 18 Perugia 1 17 18 2 13 20 Terni I 12 19 Ancona 1 10 19 2 12 19 I 3 18 19 Macerata \ 20 19 Ascoli Piceno 1 19 19 I 2 14 19 Pesaro 1 22 18 2 19 18 I 3 8 18 Chieti 1 8 18 2 14 18 I 3 25 18 4 30 18 L'Aquila \ 9 19 Pescara 1 7 18 I 2 14 18 3 23 18 Teramo 1 8 19 2 19 19 I 3 - 28 18 Campobasso 1 28 18 l 2 24 18 · 3 14 18 Isernia I 10 21 Frosinone 1 5 18 l 2 4 · 21 3 4 20 I 4 5 21 I 5 3 22 I 6 8 22 I 7 9 20 Latina 1 29 20 2 15 19 I 3 10 20 Rieti 1 7 21 2 17 21 I 3 20 21 Roma 1 14 19 I 2 21 16 I 3 29 21 Viterbo 1 7 14 2 8 15 ' 3 17 15 4 17 17 l 5 , 26 14 l 6 50 15 Avellino 1 9 18 I 2 9 19 I 3 18 18 4 14 20 30 . 9 . 88No L 270/4 Official Journal of the European Communities Provincia Provins Provinz Ã ÃÃ ±Ã Ã Ã ¯Ã ± Province Province Provincia Provincie Provincia Zona Zone Zone Ã Ã Ã ½Ã · Zone Zone Zona Zone Zona kg aceitunas/arbol kg oliven/trÃ ¦ kg Oliven/Baum Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã /Ã ´Ã ­Ã ½Ã ´Ã Ã ¿ Olives kg/tree kg olives/arbre kg olive/albero kg olijven/boom kg azeitonas/Ã ¡rvore kg aceite/ 1 00 kg aceitunas kg olie/100 kg oliven kg 01/ 1 00 kg Oliven Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã »Ã ¬Ã ´Ã ¿Ã / 100 Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã Oil kg/100 kg olives kg huile/ 1 00 kg olives kg olio/ 1 00 kg olive kg olie/ 1 00 kg olijven kg azeite/ 1 00 kg azeitonas Benevento 14 19 Caserta 1 22 20 1 2 14 20 , Napoli 1 17 18 l 2 12 18 Salerno 1 7 21 2 33 21 3 50 22 l 4 20 21 Bari 1 15 20 \ 2 25 19 \ 3 34 20 4 28 19 1 5 60 20 Brindisi 1 37 15 2 37 16 \ 3 18 17 \ 4 44 17 5 50 17 l 6 29 18 l 7 36 18 8 33 19 \ 9 60 20 Foggia 1 44 21 2 41 18 \ 3 25 21 I 4 19 20 \ 5 15 20 Lecce 1 50 19 2 42 19 3 40 20  4 27 19 5 30 18 Taranto 1 31 19 2 25 18 3 21 19 Matera 1 15 23 I 2 28 22 3 18 22 Potenza 1 25 21 l 2 22 20 l 3 18 18 4 12 17 Cosenza 1 16 21 2 25 21 | 3 45 21 4 90 21 Catanzaro 1 36 20 2 45 21 3 52 21 4 55 21 5 60 22 6 70 23 7 80 23 30 . 9. 88 Official Journal of the European Communities No L 270/5 Provincia Provins Provinz Ã ÃÃ ±Ã Ã Ã ¯Ã ± Province Province Provincia Provincie ProvÃ ­ncia Zona Zone Zone Ã Ã Ã ½Ã · Zone Zone Zona Zone Zona kg aceitunas/arbol kg oliven/trÃ ¦ kg Oliven/Baum Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã /Ã ´Ã ­Ã ½Ã ´Ã Ã ¿ Olives kg/tree kg olives/arbre kg olive/albero kg olijven/boom kg azeitonas/Ã ¡rvore kg aceite/ 1 00 kg aceitunas kg olie/100 kg oliven kg 01/ 1 00 kg Oliven Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã »Ã ¬Ã ´Ã ¿Ã / 100 Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã Oil kg/ 1 00 kg olives kg huile/ 1 00 kg olives kg olio/ 1 00 kg olive kg olie/ 100 kg olijven kg azeite/ 1 00 kg azeitonas Reggio di Calabria 1 57 19 - -/ 2 74 21 3 67 19 4 87 19 I 5 100 20 6 158 19 Agrigento 1 22 21 \ 2 36 20 Caltanissetta I 20 20 Catania 1 45 20 2 28 19 3 22 18 Enna 22 20 Messina 1 30 21 2 26 22 I 3 22 20 I 4 18 21 l 5 13 21 Palermo 1 30 22 / 2 20 23 3 10 22 Ragusa 1 24 19 2 16 19 Siracusa 1 24 20 2 23 20 I 3 24 20 l 4 43 19 I 5 31 18 6 24 19 Trapani 1 32 20 I 2 26 17 3 24 19 4 22 21 5 20 20 6 17 19 Cagliari 1 40 18 2 30 18 3 27 18 4 24 18 Nuoro l 18 20 Oristano 24 18 Sassari 20 20 No L 270/6 Official Journal of the European Communities 30 . 9 . 88 D. ESPAÃ A  SPANIEN  SPANIEN  ÃÃ £Ã Ã Ã ÃÃ   SPAIN  ESPAGNE  SPAGNA  SPANJE  ESPANHA Provincia Provins Provinz Ã ÃÃ ±Ã Ã Ã ¯Ã ± Province Province Provincia Provincie Provincia Zona Zone Zone Ã Ã Ã ½Ã · Zone Zone Zona Zone Zona kg aceitunas/Ã ¡rbol kg oliven/trÃ ¦ kg Oliven/Baum Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã /Ã ´Ã ­Ã ½Ã ´Ã Ã ¿ Olives kg/tree kg olives/arbre kg olive/albero kg olijven/boom kg azeitonas/Ã ¡rvore kg aceite/100 kg aceitunas kg olie/100 kg oliven kg 01/100 kg Oliven Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã »Ã ¬Ã ´Ã ¿Ã / 100 Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã Oil kg/ 1 00 kg olives kg huile/ 100 kg olives kg olio/100 kg olive kg olie/100 kg olijven kg azeite/ 100 kg azeitonas AlmerÃ ­a 13 21 CÃ ¡diz \ 13 18 CÃ ³rdoba 1 13 19 \ ' 2 36 19 I 3 18 20 I 4 17 21 Granada l 21 21 Huelva 1 4 18 \ 2 12 19 JaÃ ©n 1 39 19 - 2 28 20 l 3 37 21 4 42 20 5 41 20 MÃ ¡laga 1 32 21 2 9 19 Sevilla 1 19 18 2 11 18 \ 3 21 17 Zaragoza 1 8 22 I 2 8 22 3 11 23 4 11 22 5 11 22 6 8 21 I 7 12 21 8 12 22 \ 9 12 22 10 14 23 I 11 21 21 \ 12 21 21 13 23 20 Teruel 1 21 23,5 I 2 21 23 3 12 22,5 l 4 30 21 Huesca 1 6 22 2 11 23 3 9 22 4 7 22 I 5 , 20 20 Baleares 1 6 23 2 5 23 3 6 23 \ 4 6 23 Albacete 1 7,4 20 ! 2 4,0 19 3 13,7 21 4 4,6 20 5 3,0 21 \ 6 11,4 21 7 12,5 21 I 8 25,1 21 30 . 9. 88 Official Journal of the European Communities No L 270/7 - Provincia Provins Provinz Ã ÃÃ ±Ã Ã Ã ¯Ã ± Province Province Provincia Provincie ProvÃ ­ncia Zona Zone Zone Ã Ã Ã ½Ã · Zone Zone Zona Zone Zona kg aceitunas/Ã ¡rbol kg oliven/trÃ ¦ kg Oliven/Baum Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã /Ã ´Ã ­Ã ½Ã ´Ã Ã ¿ Olives kg/tree kg olives/arbre kg olive/albero , kg olijven/boom kg azeitonas/Ã ¡rvore kg aceite/ 1 00 kg aceitunas kg olie/ 1 00 kg oliven kg 01/ 1 00 kg Oliven Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã »Ã ¬Ã ´Ã ¿Ã / 100 Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã Oil kg/ 1 00 kg olives kg huile/ 1 00 kg olives kg olio/ 1 00 kg olive kg olie/ 1 00 kg olijven kg azeite/ 1 00 kg azeitonas 9 11,4 21 Ciudad Real 1 15,4 22 2 24,5 21 3 23,0 20 4 10,0 29 \ 5 11,8 20 I 6 20,0 21 Cuenca 1 5,8 19 2 5,1 18 \ 3 5,1 20 \ 4 7,7 19 5 6,4 20 \ 6 6,4 18 Guadalajara 1 3,3 18 2 3,0 17 I 3 3,0 18 , 4 3,5 19 Toledo 1 11,0 19 \ 2 22,0 22 3 ' 23,0 22 4 11,0 22 \ 5 18,0 22 6 27,0 24 7 15,0 19 Avila 1 19 16 2 20 17 . 3 21 17 4 20 16 Salamanca 1 18 16 I 2 18 17 Zamora Il 21 14 Barcelona 1 18 23 2 20 21 l 3 8 22 4 15 23 \ 5 7 23 Gerona I 10 23 LÃ ©rida 1 7 22 2 7 22 I 3 7,5 21 4 7 21 \ 5 7 21 6 7 18 l 7 6,5 18 8 6 18 Tarragona 1 6 21 . 2 6 21 ¢ 3 8 22 I 4 7 20 5 12 20 6 7 22 i 7 11 21 Badajoz 1 12 19 2 14 19 3 19 19 4 9,5 19 5 14 21 No L 270/8 Official Journal of the European Communities 30 . 9 . 88 Provincia Provins Provinz Ã ÃÃ ±Ã Ã Ã ¯Ã ± Province Province Provincia Provincie Provincia Zona Zone Zone Ã Ã Ã ½Ã · Zone Zone Zona Zone Zona kg aceitunas/Ã ¡rbol kg oliven/trÃ ¦ kg Oliven/Baum Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã /Ã ´Ã ­Ã ½Ã ´Ã Ã ¿ ' Olives kg/tree kg olives/arbre kg olive/albero kg olijven/boom kg azeitonas/Ã ¡rvore kg aceite/ 1 00 kg aceitunas kg olie/ 1 00 kg oliven kg Ã 1/100 kg Oliven Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã »Ã ¬Ã ´Ã ¿Ã / 100 Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã Oil kg/ 1 00 kg olives kg huile/100 kg olives kg olio/ 1 00 kg olive kg olie/ 1 00 kg olijven kg azeite/ 1 00 kg azeitonas 6 13 17,5 CÃ ¡ceres 1 9 12 \ 2 14 15 3 7 22 4 15 16 I 5 18 18 l 6 11 16 La Rioja \ 7 22 Madrid 15 17 Murcia 1 25 23 \ 2 30 23 l 3 12 21 4 15 21 5 10 21 Navarra 1 9 21 I 2 11 21 3 7,5 22 Ã lava 8 20 CastellÃ ³n 1 15 30 l 2 12 22 ! 3 16 21 l 4 15 20 Valencia · 1 16 20 2 15 20 3 15 21 l 4 13 20 \ 5 10 19 Alicante 1 17 21 1 .17 21 · 2 13 21 3 15 21 4 16 19 5 15 20 30 . 9 . 88 Official Journal of the European Communities No L 270/9 E. PORTUGAL  PORTUGAL  PORTUGAL  Ã Ã Ã ¡Ã ¤Ã Ã Ã Ã ÃÃ   PORTUGAL  PORTUGAL  PORTOGALLO  PORTUGAL  PORTUGAL RegiÃ ³n Region Region Ã Ã µÃ Ã ¹Ã ¿Ã Ã ® Region RÃ ©gion Regione Regio RegiÃ £o Zona Zone . Zone Ã Ã Ã ½Ã · Zone Zone Zona Zone Zona kg aceitunas/arbol kg oliven/trÃ ¦ kg Oliven/Baum Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã /Ã ´Ã ­Ã ½Ã ´Ã Ã ¿ Olives kg/tree kg olives/arbre kg olive/albero kg olijven/boom kg azeitonas/Ã ¡rvore kg aceite/ 1 00 kg aceitunas kg olie/ 1 00 kg oliven kg 01/ 1 00 kg Oliven Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã »Ã ¬Ã ´Ã ¿Ã / 100 Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã Oil kg/ 1 00 kg olives kg huile/100 kg olives kg olio/ 1 00 kg olive kg olie/100 kg olijven kg azeite/ 1 00 kg azeitonas Entre Douro 'e Minho 1 9 9 I 2 9 9 I 3 9 9 4 9 10 5 9 12 6 9 11 Terra Fria Transmontana 1 12 14 2 12 15 Alto Douro 1 12 15 2 ' 12 16 l 3 12 16 \ 4 12 15 5 12 14 Centro Litoral 1 10 10 2 10 11 I 3 11 10 I 4 11 11 l 5 11 10 Beira Central 11 10 Alto Mondego 1 12 12 \ 2 12 13 Beira Serrana 1 10 13 / 2 12 13 3 12 13 \ 4 10 12 Oeste e Lisboa 11 10 Ribatejo 1 12 11 l 2 12 12 3 12 10 4 12 13 Centro Interior Serrano 1 12 t 11 2 12 12 l 3 12 12 4 12 13 5 12 13 Beira Baixa 1 12 12 2 15 15 3 14 14 4 11 14 Portalegre 12 14 Charneca do Tejo 1 10 12 2 10 12 Barros de Fronteira e zonas circundantes 1 12 13 2 13 14 No L 270/ 10 Official Journal of the European Communities 30 . 9 . 88 RegiÃ ³n Region Region Ã Ã µÃ Ã ¹Ã ¿Ã Ã ® Region RÃ ©gion Regione Regio RegiÃ £o Zona Zone Zone Ã Ã Ã ½Ã · Zone Zone Zona Zone Zona kg aceitunas/arbol kg oliven/trÃ ¦ kg Oliven/Baum Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã /Ã ´Ã ­Ã ½Ã ´Ã Ã ¿ Olives kg/tree kg olives/arbre kg olive/albero kg olijven/boom kg azeitonas/Ã ¡rvore \ - -  kg aceite/ 1 00 kg aceitunas kg olie/100 kg oliven kg 01/100 kg Oliven Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã »Ã ¬Ã ´Ã ¿Ã / 100 Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã Oil kg/100 kg olives kg huile/100 kg olives kg olio/100 kg olive kg olie/ 1 00 kg olijven kg azeite/ 1 00 kg azeitonas Elvas 1 2 15 15 15 15 Litoral Sul 1 2 11 11 U 12 Ã vora 1 2 3 16 16 16 12 13 11 CalcÃ ¡rios duros 16 14 Alto Alentejo Oriental 1 2 16 16 13 13 TransiÃ §Ã £o Barros de Beja/Alto Alentejo 1 2 16 15 13 12 Margem esquerda 1 2 16 16 16 18 Barros de Beja 1 2 12 16 14 13 Serras Alentejanas 1 2 12 9 12 11 Algarve 1 2 3 13 13 13 13 14 15 30 . 9 . 88 Official Journal of the European Communities No L 270/ 11 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II A. ITALIA  ITALIEN  ITALIEN  ÃÃ ¤Ã Ã ÃÃ   ITALY  ITALIE  ITALIA  ITALIE  ITALIA Imperia : 1 . Comuni di : Airole, Badalucco, Borghetto d Arroscia, Borgomaro, Caravonica, Cervo, Chiusanico, Chiusavecchia, Cipressa, Civezza, Costarainera, Diano Arentino, Diano Castello, Diano Marina, Diano San Pietro, Dolceacqua, Dolcedo, Imperia, Isolabona, Lucinasco, Pietrabruna, Pontedassio, PrelÃ , Ranzo, San Bartolomeo al Mare, Vasia, Vessalico, Villa Faraldi . 2. Comuni di : Apricale, Aquila di Arroscia, Armo, Aurigo, Baiardo, Bordighera, Camporosso, Carpasio, Castellaro, Castel Vittorio, Ceriana, Cesio, Cosio di Arroscia, Mendatica, Molini di Triora, Montalto Ligure, Montegrosso Pian Latte, Olivetta San Michele, Ospedaletti , Perinaldo, Pieve di Teco, Pigna, Pompeiana', Pornassio, Rezzo, Riva Ligure, Rocchetta Nervina, San Biagio della Cima, San Lorenzo al Mare, San Remo, Santo Stefano al Mare, Seborga, Soldano, Taggia, Terzorio, Triora, Vallebona, Vallecrosia, Ventimiglia. Brescia : 1 . Comuni di : Darfo Boario Terme, Iseo, Limone sul Garda, Marone, Monte Isola, Sale Marasino, Sulzano. 2. Comuni di : Calvagese della Riviera, Gargnano, Gavardo, Manerba del Garda, Moniga del Garda, Muscoline, Padenghe sul Garda, Polpenazze del Garda, Puegnago sul Garda, San Felice del Benaco, Soiano del Lago, Tignale, Toscolano-Maderno, Tremosine. 3 . Comuni di : Corte Franca, Desenzano del Garda, Gardone Val Trompia, Lonato, Monticelli Brusati , Ome, Pozzolengo, Provaglio d'Iseo, Roe Volciano, SalÃ ² . Verona : 1 . Comuni di : Badia Calavena, Brentino Belluno, Caldiero, Cazzano di Tramigna, Colognola ai Colli, Fumane, Grezzana, Illasi, Lavagno, Marano di Valpolicella, Montecchia di Crosara, Monteforte d'Alpone, Negrar, Ronca, San Bonifacio, San Giovanni Ilarione, San Martino Buon Albergo, San Mauro di Saline, San Pietro in Cariano, Sant'Ambrogio di Valpolicella, Soave, Tregnago, Verona, Vestenanova. 2. Comuni di : Affi, Bardolino, Brenzone, Bussolengo, Caprino Veronese, Castelnuovo del Garda, Cavaion Veronese, Costermano, Garda, Lazise, Malcesine, Pastrengo, Pescantina, Peschiera del Garda, Rivoli Veronese, San Zeno di Montagna, Sommacampagna, Sona, Torri del Benaco, Valeggio sul Mincio, Villafranca di Verona. Ancona : 1 . Comuni di : Arcevia, Castelbellino, Cerreto d'Esi , Cupramontana, Fabriano, Genga, Maiolati Spontini, Mergo, Poggio San Marcello, Rosora, Sassoferrato, Serra de'Conti , Serra San Quirico, Staffolo . 2. Comuni di : Agugliano, Barbara, Belvedere Ostrense, Castelleone di Suasa, Castelplanio, Corinaldo, Filottrano, Jesi , Monsano, Montecarotto, Monte Roberto, Morro d'Alba, Ostra, Ostra Vetere, Polverigi , San Marcello, San Paolo di Jesi, Santa Maria Nuova. 3 . Comuni di : Ancona, Camerano, Camerata Picena, Castel Colonna, Castelfidardo, Chiaravalle, Falconara Marittima, Loreto, Montenarciano, Monterado, Monte San Vito, Numana, Offagna, Osimo, Ripe, Senigallia, Sirolo. Ascoli Piceno : I . Comuni di : Acquaviva Picena, Altidona, Campofilone, Cupra Marittima, Fermo, Grottammare, Lapedona, Massignano, Monsampolo del Tronto, Montefiore dell'Aso, Monteprandone, Monterubbiano, Monte Urano, Moresco, Pedaso, Porto San Giorgio, Porto Sant'Elpidio, Ripatransone, San Benedetto del Tronto, Sant'Elpidio a Mare,. Spinetoli . No L 270/ 12 Official Journal of the European Communities 30 . 9 . 88 2. Comuni di : Acquasanta Terme, Amandola, Appignano del Tronto, Arquata del Tronto, Ascoli Piceno, Belmonte Piceno, Carassai, Castel di Lama, Castignano, Castorano, Colli del Tronto, Comunanza, Cossignano, Falerone, Folignano, Force, Francavilla d'Ete, Grottazzolina, Magliano di Tenna, Maltignano, Massa Fermana, Monsampietro Norico, Montalto delle Marche, Montappone, Montedinove, Montefalcone Appennino, Montefortino, Montegallo, Monte Giberto, Montegiorgio, Montegranaro, Monteleone di Fermo, Montelparo, Montemonaco, Monte Rinaldo, Monte San Pietrangeli, Monte Vidon Combatte, Monte Vidon Corrado, Montottone, Offida, Ortezzano, Palmiano, Petritoli, Ponzano di Fermo, Rapagnano, Roccafluvione, Rotella, Santa Vittoria in Matenano, Servigliano, Smerillo, Torre San Patrizio, Venarotta. Pesaro : 1 . Comuni di : Cartoceto, Mombaroccio, Sahara, Serrungarina. 2 . Comuni di : Colbordolo, Fano, Gabicce Mare, Gradara, Mondavio, Mondolfo, Monteciccardo, Montefelcino, Montelabbate, Montemaggiore al Metauro, Monte Porzio, Orciano di Pesaro, Pesaro, Piagge, San Costanzo, San Giorgio di Pesaro, Sant'Angelo in Lizzola, Tavullia . 3 . Comuni di : Acqualagna, Apecchio, Auditore, Barchi , Belforte all'Isauro, Borgo Pace, Cagli, Cantiano, Carpegna, Casteldelci, Fermignano, Fossombrone, Fratte Rosa, Frontino, Frontone, Isola del Piano, Lunano, Macerata Feltria, Maiolo, Mercatello sul Metauro, Mercatino Conca, Montecalvo in Foglia, Monte Cerignone, Montecopiolo, Montegrimano, Novafeltria, Peglio, Pennabilli , Pergola, Petriano, Piandimeleto, Pietrarubbia, Piobbico, San Leo, San Lorenzo in Campo, Sant'Agata Feltria, Sant'Angelo in Vado, Sant'Ippolito, Sassocorvaro, Sassofeltrio, Serra Sant'Abbondio, Talamello, Tavoleto, Urbania, Urbino. Arezzo : 1 . Comuni di : Arezzo, Bucine, Capolona, Castelfranco di Sopra, Castiglion Fibocchi, Castiglion Fiorentino, Cavriglia, Civitella in Val di Chiana, Cortona, Foiano della Chiana, Laterina, Loro Ciuffenna, Lucignano, Marciano della Chiana, Monte San Savino, Montevarchi, Pergine Valdarno, Pian di Sco, San Giovanni Valdarno, Subbiano, Terranuova Bracciolini . 2. Comuni di : Anghiari , Badia Tedalda, Bibbiena, Caprese Michelangelo, Castel Focognano, Castel San NiccolÃ ², Chitignano, Chiusi della Verna, Montemignaio, Monterchi, Ortignano Raggiolo, Pieve Santo Stefano, Poppi, Pratovecchio, Sansepolcro, Sestino, Stia, Talla. Firenze : 1 . Comuni di : Barberino di Mugello, Borgo San Lorenzo, Calenzano, Cantagallo, Dicomano, Firenzuola, Londa, Marradi, Montemurlo, Palazzuolo sul Senio, San Godenzo, San Piero a Sieve, Scarperia, Vaglia, Vaiano, Vernio, Vicchio. 2. Comuni di : Bagno a Ripoli, Barberino Val d Elsa, Campi Bisenzio, Castelfiorentino, Certaldo, Empoli, Fiesole, Figline Valdarno, Firenze, Fucecchio, Gambassi Terme, Greve in Chianti, Impruneta, Incisa in Val d'Arno, Lastra a Signa, Montaione, Montelupo Fiorentino, Montespertoli, Pelago, Pontassieve, Prato, Reggello, Rignano sull'Arno, Rufina, San Casciano in Val di Pesa, Scandicci, Sesto Fiorentino, Signa, Tavarnelle Val di Pesa, Poggio a Caiano. 3 . Comuni di : Capraia e Limite, Carmignano, Cerreto Guidi, Vinci . Grosseto : 1 . Comuni di : Arcidosso, Castel del Piano, Cinigiano, Roccalbegna, Seggiano, Semproniano. 2. Comuni di : Castell Azzara, Montieri, Pitigliano, Santa Fiora, Sorano, Monterotondo Marittimo. 3 . Comuni di : Campagnatico, Civitella Paganico, Gavorrano, Magliano in Toscana, Manciano, Massa Marittima, Roccastrada, Scansano. ( 30 . 9 . 38 Official Journal of the European Communities No L 270/ 13 4. Comuni di : Capalbio, Castiglione della Pescaia, Follonica, Grosseto, Isola del Giglio, Monte Argentario, Orbetello, Scarlino. Livorno : 1 . Comuni di : Bibbona, Cecina, Collesalvetti, Livorno, Rosignano Marittimo. 2. Comuni di : Castagneto Carducci . 3 . Comuni di : Campiglia Marittima, Piombino, San Vincenzo, Suvereto. 4. Comuni di : Campo nell'Elba, Capoliveri, Capraia Isola, Marciana, Marciana Marina, Porto Azzurro, Portoferraio, Rio Marina, Rio nell'Elba, Sassetta . Lucca : 1 . Comuni di : Camaiore, Forte dei Marmi, Massarosa, Pietrasanta, Seravezza, Stazzema. 2. Comuni di : Altopascio, Bagni di Lucca, Barga, Borgo a Mozzano, Camporgiano, Capannori, Careggine, Castelnuovo di Garfagnana, Castiglione di Garfagnana, Coreglia Antelminelli, Fabbriche di Vallico, Fosciandora, Gallicano, Giuncugnano, Lucca, Minucciano, Molazzana, Montecarlo, Pescaglia, Piazza al Serchio, Pieve Fosciana, Porcari , San Romano in Garfagnana, Sillano, Vagli Sotto, Vergemoli, Viareggio, Villa Basilica, Villa Collemandina. Massa Carrara : 1 . Comuni di : Carrara, Fosdinovo, Massa, Montignoso.  2. Comuni di : Aulla, Bagnone, Casola in Lunigiana, Comano, Filattiera, Fivizzano, Licciana Nardi, Mulazzo, Podenzana, Pontremoli, Tresana, Villafranca in Lunigiana, Zeri . Pisa : 1 . Comuni di : Capannoli, Casciana Terme, Chianni, Crespina, Fauglia, Lajatico, Lari , Lorenzana, Orciano Pisano, Palaia, Peccioli, Santa Luce, Terricciola. 2. Comuni di : Castelfranco di Sotto, Montopoli in Val d'Arno, Ponsacco, Pontedera, San Miniato, Santa Croce Sull Arno, Santa Maria a Monte . 3 . Comuni di : Castelnuovo di Val di Cecina, Montecatini Val di Cecina, Pomarance, Volterra . 4. Comuni di : Bientina, Buti, Calci, San Giuliano Terme, Vecchiano, Vicopisano. 5 . Comuni di : Casale Marittimo, Castellina Marittima, Guardistallo, Montescudaio, Monteverdi Marittimo, Riparbella . 6. Comuni di : Calcinala, Cascina, Pisa. Pistoia : 1 . Comuni di : Abetone, Agliana, Cutigliano, Montale, Pistoia, Ponte Buggianese, Sambuca Pistoiese, San Marcello Pistoiese , Chiesina Uzzanese. 2. Comuni di : Monsummano Terme, Pieve a Nievole, Serravalle Pistoiese . 3 . Comuni di : Lamporecchio, Larciano, Quarrata . No L 270/14 Official Journal of the European Communities 30 . 9 . 88 4. Comuni di : Buggiano, Marliana, Massa e Cozzile, Montecatini Terme. J . Comuni cu : Pescia, Piteglio, Lizzano. Siena : 1 . Comuni di : Abbadia San Salvatore, Castiglione d'Orcia, Montalcino, Piancastagnaio, Pienza, San Giovanni d'Asso, San Quirico d'Orcia, Sarteano. 2. Comuni di : Asciano, Buonconvento, Casole d Elsa, Castellina in Chianti , Castelnuovo Berardenga, Cetona, Chianciano Terme, Chiusdino, Chiusi, Colle di Val d Elsa, Gaiole in Chianti, Montepulciano, Monteriggioni , Monteroni d'Arbia, Monticiano, Murlo, Poggibonsi , Radda in Chianti , Radicofani , Radicondoli , Rapolano Terme, San Casciano dei Bagni , San Gimignano, Siena, Sinalunga, Sovicille Torrita di Siena, Trequanda. Perugia : 1 . Comuni di : Castiglione del Lago, CittÃ della Pieve, Magione, Padano, Panicale, Passignano sul Trasimeno, Piegaro, Tuoro sul Trasimeno. 2. Comuni di : Bastia, Bettona, Bevagna, Cannara, Castel Ritaldi , Collazzone, Corciano, Deruta, Fratta Todina, Giano dell'Umbria, Gualdo Cattaneo, Marsciano, Massa Martana, Monte Castello di Vibio, Montefalco, Perugia, Todi, Torgiano. 3 . Comuni di : Assisi, Campello sul Clitunno, Foligno, Spello, Spoleto, Trevi . 4. Comuni di : Cascia, Cerreto di Spoleto, Citerna, CittÃ di Castello, Costacciaro, Fossato di Vico, Gualdo Tadino, Gubbio, Lisciano Niccone, Monteleone di Spoleto, Monte Santa Maria Tiberina, Montone, Nocera Umbra, Norcia, Pietralunga, Poggiodomo, Preci, San Giustino, Sant'Anatolia di Narco, Scheggia e Pascelupo, Scheggino, Sellano, Sigillo, Umbertide, Valfabbrica, Vallo di Nera, Valtopina. Frosinone : 1 . Comuni di : Anagni, Amara, Ceccano, Ceprano, Ferentino, Frosinone, Paliano, Pofi, Ripi , Strangolagalli, Torrice. 2. Comuni di : Acuto, Alatri, Collepardo, Filettino, Fiuggi , Fumone, Guarcino, Piglio, Serrone, Torre Cajetani, Trevi nel Lazio, Trivigliano, Veroli, Vico nel Lazio . 3 . Comuni di : : Amaseno, Castro dei Volsci, Falvaterra, Giuliano di Roma, Morolo, Pastena, Patrica, Pico, San Giovanni Incarico, Sgurgola, Supino, Vallecorsa, Villa Santo Stefano. 4. Comuni di : Arce, Arpino, Boville Ernica, Broccostella , Campoli Appennino, Casalvieri, Castelliri , Fontana Liri, Fontecchiar, Isola del Liri, Monte San Giovanni Campano, Pescosolido, Posta Fibreno, Rocca d'Arce, Santopadre, Sora, Vicalvi . 5. Comuni di : Acquafondata, Alvio, Atina, Belmonte Castello, Casalattico, Gallinaro, Picinisco, San Biagio Saracinisco, San Donato Val di Comino, Settefrati , Vallerotonda, Villa Latina, Viticuso. 6. Comuni di : Aquino, Cassino, Castrocielo, Cervaro, Colfelice, Colle San Magno, Piedimonte San Germano, Roccasecca, Sant'Elia Fiumerapido, San Vittore del Lazio, Terelle, Villa Santa Lucia degli Abruzzi . 7. Comuni di : Ausonia, Castelnuovo Parano, Coreno Ausonio, Esperia, Pignataro Interamna, Pontecorvo, San Giorgio a Liri, Sant'Ambrogio sul Garigliano, Sant'Andrea del Garigliano, Sant'Apollinare, Vallemaio. 30 . 9 . 88 Official Journal of the European Communities No L 270/15 Latina : 1 . Comuni di : Cori, Itri, Rocca Massima, Sonnino. 2. Comuni di : Cisterna di Latina, Fondi, Maenza, Minturno, Norma, Priverno, Sermoneta, Terracina. 3 . Comuni di : Aprilia, Bassiano, Campodimele, Castelforte, Formia, Gaeta, Latina, Lenola, Monte San Biagio, Pontinia, Ponza, Prossedi, Roccagorga, Roccasecca dei Volsci, Sabaudia, San Felice Circeo, Santi Cosma e Damiano, Sezze, Sperlonga, Spigno Saturnia, Ventotene. Rieti : 1 . Comuni di : Accumoli, Amatrice, Antrodoco, Ascrea, Belmonte in Sabina, Borbona, Borgorose, Borgo Velino, Cantalice, Castel di Tora, Castel Sant'Angelo, Cittaducale, Cittareale, Collalto Sabino, Colle di Tora, Collegiove, Colli sul Velino, Concernano,Contigliano, Fiamignano, Greccio, Labro, Leonessa, Longone Sabino, Marcetelli, Micigliano, Monte San Giovanni in Sabina, Morro Reatino, Nespolo, Orvinio, Paganico, Pescorocchiano, Petrella Salto, Poggio Bustone, Posta, Pozzaglia Sabino, Rieti, Rivodutri, Rocca Sinibalda, Turania, Varco Sabino. 2. Comuni di : Cantalupo in Sabina, Casaprota, Casperia, Collevecchio, Configni , Cottanello, Forano, Frasso Sabino, Magliano Sabina, Mompeo, Montasola, Montebuono, Monteleone Sabino, Montenero Sabino, Montopoli di Sabina, Poggio Catino, Poggio Mirieto, Poggio Moiano, Poggio San Lorenzo, Roccantica, Salisano, Scandriglia, Selci, Stimigliano, Tarano, Torricella in Sabina, Torri in Sabina, Vacone. 3 . Comuni di : Castelnuovo di Farfa, Fara in Sabina, Poggio Nativo, Toffia. Roma : 1 . Comuni di : Affile, Agosta, Allumiere, Anticoli Corrado, Arcinazzo Romano, Arsoli, Bellegra, Camerata Nuova, Canterano, Capranica Prenestina, Carpinete Romano, Castel San Pietro Romano, Cerreto Laziale, Cervara di Roma, Ciciliano, Cineto Romano, Gerano, Gorga,- Jenne, Licenza, Mandela, Marano Equo, Monteflavio, Montelanico, Percile, Pisoniano, Riofreddo, Rocca Canterano, Rocca di Cave, Rocca di Papa, Roggagiovine, Rocca Priora, Rocca Santo Stefano, Roiate, Roviano, Sambuci, Saracinesco, Segni, Subiaco, Tolfa, Vallepietra, Vallinfreda, Vicovaro, Vivaro Romano. 2. Comuni di : Albano Laziale, Anguillara Sabazia, Anzio, Ariccia, Artena, Bracciano, Campagnano di Roma, Canale Monterano, Capena, Castel Gandolfo, Castelnuovo di Porto, Cave, Cerveteri, Civitavecchia, Civitella San Paolo, Colleferro, Colonna, Fiano Romano, Filacciano, Formello, Frascati, Gallicano nel Lazio, Gavignano, Genazzano, Genzano di Roma, Grottaferrata, Labico, Lanuvio, Magliano Romano, Manziana, Marino, Mazzano Romano, Montecompatri, Monte Porzio Catone, Monterotondo, Morlupo, Nazzano, Nemi, Nettuno, Olevano Romano, Palestrina, Pomezia, Ponzano Romano, Riano, Rignano Flaminio, Roma, Sacrofano, Santa Marinella, Sant'Oreste, San Vito Romano, Torrita Tiberina, Trevignano Romano, Valmontone, Velletri, Zagarolo, Lariano, Ladispoli, Ardea, Ciampino. 3 . Comuni di : Casape, Castel Madama, Guidonia Montecelio, Marcellina, Mentana, Montelibretti, Montorio Romano, Moricone, Merola, Palombara Sabina, Poli, San Gregorio da Sassola, San Polo dei Cavalieri, Sant'Angelo Romano, Tivoli . Viterbo : 1 . Comuni di : Bassano Romano, Bassano in Teverina, Calcata, Canepina, Capranica, Caprarola, Carbognano, Castel Sant'Elia, Civita Castellana, Corchiano, Fabrica di Roma, Faleria, Gallese, Monterosi, Nepi, Oriolo Romano, Orte, Ronciglione, Sutri, Vallerano, Vasanello, Vejano, Vignanello. 2. Comuni di : Bagnoregio, Bomarzo, Castiglione in Teverina, Celleno, Civitella dAgliano, Graffignano, Lubriano, Soriano nel Cimino, Vitorchiano. No L 270/ 16 Official Journal of the European Communities 30 . 9 . 88 3. Comuni di : Acquapendente, Bolsena, Capodimonte, Gradoli, Grotte di Castro, Latera, Marta, Montefiascone, Onano, Proceno, San Lorenzo Nuovo, Valentano. t. Comuni di : Barbarano Romano, Blera, Monte Romano, Villa San Giovanni in Tuscia, Vetralla, Viterbo. 5. Comuni di : Arlena di Castro, Montalto di Castro, Piansano, Tarquinia, Tuscania. 6. Comuni di : Canino, Cenere, Farnese, Ischia di Castro, Tessennano. Avellino : 1 . Comuni di : Atello del Sabato, Altavilla Irpina, Andretta, Atripalda, Avellino, Bagnoli Irpino, Bisaccia, Candida, Capriglia Irpina, Cassano Irpino, Cesinali, Chianche, Contrada, Conza della Campania, Forino, Grottolella, Lacedonia, Lioni, Manocalzati, Mercogliano, Monteforte Irpino, Montefredane, Montefusco, Montella, Morra de Sanctis, Nusco, Ospedaletto d'Alpinolo, Parolise, Petruro Irpino, Pietrastornina, Prata di Principato Ultra, Pratola Serra, Rocca San Felice, Salza Irpina, San Michele di Serino, San Potito Ultra, Santa Lucia di Serino, Sant'Andrea di Conza, Santa Paolina, Santo Stefano del Sole, Serino, Solofra, Sorbo Serpico, Summonite, Teora, Torrioni, Tufo, Volturare Irpina. 2. Comuni di : Aquilonia, Cairano, Calitri, Casalbore, Cerinara, Frigento, Greci, Guardia Lombardi, Montaguto, Montefalcione, Monteverde, Montoro Inferiore, Montoro Superiore, Roccabascerana, Rotondi, San Martino Valle Caudina, Sant'Angelo a Scala, Sant'Angelo dei Lombardi , Savignano Irpino, Torella dei Lombardi, Trevico, Zungoli . 3 . Comuni di : Avella, Baiano, Domicella, Lauro, Marzano di Nola, Moschiano, Mugnano del Cardinale, Pago del Vallo di Lauro, Quadrelle, Quindici , Sirignano, Sperone, Taurano. 4. Comuni di : Ariano Irpino, Bonito, Calabritto, Caposele, Carife, Castel Baronia, Castelfranco Castelvetere sul Calore, Chiusano di San Domenico, Flumeri, Fontanarosa, Gesualdo, Grottaminarda, Lapio, Luogosano, Melito Irpino, Mirabella Eclano, Montecalvo Irpino, Montemarano, Montemiletto, Paternopoli, Pietradefusi, San Mango sul Calore, San Nicola Baronia, San Sossio Baronia, Sant'Angelo all'Esca, Scampitella, Senerchia, Sturno, Taurasi , Torre le . Mocelle, Vallata, Vallesaccarda, Venticano, Villamaina, Villanova del Battista. Benevento : 1 . Comuni di : Airola, Amorosi, Apice, Apollosa, Arpaia, Arpaise, Benevento, Bonea, Bucciano, Calvi, Campoli del Monte Taburno, Castelpoto, Castelvenere, Cautano, Ceppaloni, Cerreto Sannita, Cusano Mutri, Dugenta, Durazzano, Faicchio, Foglianise, Forchia, Frasso Telesino, Guardia Sanframondi, Limatola, Melizzano, Moiano, Montesarchio, Paduli, Pannarano, Paolisi, Paupisi, Pietraroja, Pietrelcina, Ponte, Publianello, San Giorgio del Sannio, San Leucio del Sannio, San Lorenzello, San Lorenzo Maggiore, San Lupo, San Martino Sannita, San Nazzaro, San Nicola Manfredi, San Salvatore Telesino, Sant'Agata de'Goti, Sant'Angelo a Cupolo, Solopaca, Telese, Tocco Caudio, Torrecuso, Vitulano, Sant'Arcangelo Trimonte. 2. Comuni di : Buonalbergo, Campolattaro, Casalduni, Fragneto 1 Abate, Fragneto Monforte, Molinara, Morcone, Pago Veiano, Pesco Sannita, Pontelandolfo, Reino, San Giorgio la Molara, San Marco dei Cavoti, Santa Croce del Sannio, Sassinoro. 3 . Comuni di : Baselice, Castelfranco in Miscano, Castelpagano, Castelvetere in Val Fortore, Circello, Colle Sannita, Foiano di Val Fortore, Ginestra degli Schiavoni, Montefalcone di Val Fortore, San Bartolomeo in Galdo. Caserta : 1 . Comuni di : Bellona, Caiazzo, Calvi Risorta, Camigliano, Capua, Carinola, Casagiove, Casapulla, Caserta, Castel Morrone, Cervino, Francolise, Giano Vetusto, Maddaloni, Mondragone, Pastorano, Piana di Monte Verna, Pignataro Maggiore, San Prisco, Santa Maria a Vico, Santa Maria Capua Vetere, Sessa Aurunca, Sparanise, Teano, Valle di Maddaloni, Vitulazio, Falciano del Massico, Cellole. 1 30 . 9 . 88 Official Journal of the European Communities No L 270/17 2. Comuni di : Aitano, Alife, Alvignano, Arienzo, Aversa, Baia e Latina, Caianello, Cancello ed Arnone, Capodrise, Capriati a Volturno, Carinaro, Casal di Principe, Casaluce, Castel Campagnano, Castel di Sasso, Castello del Matese, Castel Volturno, Cesa, Ciorlano, Conca della Campania, Curti, Dragoni, Fontegreca, Formicola, Frignano, Gallo, Galluccio, Gioia Sannitica, Grazzanise, Gricignano di Aversa, Letino, Liberi, Lusciano, Macerata Campania, Marcianise, Marzano Appio, Mignano Monte Lungo, Orta di Atella, Parete, Piedimonte Matese, Pietramelara, Pietravairano, Pontelatone, Portico di Caserta, Prata Sannita, Pretella, Presenzano, Raviscanina, Recale, Riardo, Rocca d'Evandro, Roccamonfina, Roccaromana, Rocchetta e Croce, Ruviano, San Cipriano d'Aversa, San Felice a Cancello, San Gregorio Matese, San Marcellino, San Nicola la Strada, San Pietro Infine, San Potito Sannitico, Santa Maria la Fossa, San Tammaro, Sant'Angelo d'Alife, Sant'Arpino, Succivo, Teverola, Tora e Piccilli, Trentola-Ducenta, Vatrano Patenora, Valle Agricola, Villa di Briano, Villa Literno, Casapesenna, San Marco Evangelista . Napoli : 1 . Comuni di : Massa Lubrense, Meta, Piano di Sorrento, Sant Agnello, Sorrento, Vico Equense. 2. Comuni di : Acerra, Afragola, Agerola, Anacapri, Arzano, Bacoli, Barano d Ischia, Boscoreale, Boscotrecase, Brusciano, Caivano, Calvizzano, Camposano, Capri, Carbonara di Mola, Cardito, Casalnuovo di Napoli, Casamarciano, Casamicciola Terme, Casandrino, Casavatore, Casola di Napoli, Casoria, Castellammare di / Stabia, Castello di Cisterna, Cercola, Cicciano, Cimitile, Comiziano, Crispano, Forio, Frattamaggiore, Frattaminore, Giugliano in Campania, Gragnano, Grumo Nevano, Ischia, Lacco Ameno, Lettere, Liveri, Marano di NÃ poli, Mariglianella, Marigliano, Melito di Napoli , Monte di Procida, Mugnano di Napoli, Napoli , Nola, Ottaviano, Palma Campania, Pimonte, Poggiomarino, Pollena Trocchia, Pomigliano d'Arco, Pompei, Portici, Pozzuoli, Procida, Qualiano, Quarto, Ercolano, Roccarainola, San Gennaro Vesuviano, San Giorgio a Cremano, San Giuseppe Vesuviano, San Paolo Bel Sito, San Sebastiano al Vesuvio, Sant'Anastasia, Sant'Antimo, Sant'Antonio Abate, San Vitaliano, Saviano, Scisciano, Serrare Fontana, Somma Vesuviana, Striano, Terzigno, Torre Annunziata, Torre del Greco, Tufino, Villaricca, Visciano, Volla, Santa Maria la CaritÃ , Trecase. Salerno : 1 . Comuni Hi ! Amalfi, Angri, Atrani, Baronissi, Bracigliano, Calvanico, Castel San Giorgio, Cava de Tirreni, Conca dei Marini , Corbara, Fisciano, Furore, Maiori, Mercato San Severino, Minori, Nocera Inferiore, Nocera Superiore, Pagani, Pellezzano, Pontecagnano Faiano, Positano, Praiano, Ravello, Roccapiemonte, Salerno, San Mango Piemonte, San Marzano sul Sarno, Sant'Egidio del Monte Albino, Scala, Siano, Tramonti, Vietri sul Mare . 2. Comuni di : Alfano, Auletta, Buccino, Casal Velino, Caselle in Pittari, Castelnuoyo Cilento, Cuccaro Vetere, GioÃ ¬, Laurino, Moio della Civitella, Montano Antilia, Morigerati, Orria, Perito, Pertosa, Rofrano, Salento, San Mauro la Bruca, Sanza, Sapri, Sessa Cilento, Stella Cilento, Stio, Torraca, Tortorella. 3 . Comuni di : Ascea, Camerata, Cannalonga, Celle di Bulgheria, Centola, Ceraso, Futani, Ispani, Novi Velia, Pisciotta, Roccagloriosa, San Giovanni a Pira, Santa Marina, Torre Orsaia, Vallo della Lucania, Vibonati . Comuni di : Acerno, Agropoli, Albanella, Altavilla Silentina, Aquara, Atena Lucana, Battipaglia, Bellosguardo, Buonabitacolo, Caggiano, Campagna, Campora, Capaccio, Casalbuono, Casaletto Spartano, Castelcivita, Castellabate, Castelnuovo di Conza, Castel San Lorenzo, Castiglione dei Genovesi, Cetara, Cicerale, Colliano, Controne, Contursi Terme, Corleto Monforte, Eboli, Felitto, Giffoni Sei Casali, Giffoni Valle Piana, Giungano, Laureana Cilento, Laurito, Laviano, Lustre, Magliano Vetere, Montecorice, Montecorvino Pugliano, Montecorvino Rovella, Monteforte Cilento, Monte San Giacomo, Montesano Sulla Marcellana, Ogliastro Cilento, Olevano sul Tusciano, Oliveto Citra, Omignano, Ottati, Padula, Palomonte, Perdifuno,, Petina, Piaggine, Polla, Pollica, Postiglione, Prignano Cilento, Ricigliano, Roccadaspide, Romagnano al Monte, Roscigno, Rutino, Sacco, Sala Consilina, Salvitelle, San Cirpiano Picentino, San Gregorio Magno, San Mauro Cilento, San Pietro al Tanagro, San Rufo, Sant'Angelo a Fasanella, Sant'Arsento, Santomenna, San Valentino Torio, Sarno, Sassano, Scafati, Serramezzana, Serre, Sicignano degli Alburni, Teggiano, Torchiara, Trentinara, Valle dell'Angelo, Valva. No L 270/ 18 Official Journal of the European Communities 30 . 9 . 88 Chieti : 1 . Comuni di : Borrello, Montebello sul Sangro, Carunchio, Castelguidone, Castiglione Messer Marino, Civitaluparella, Colledimacine, Fara San Martino, Fraine, Gamberale, Lama dei Peligni, Lettopalena, Montazzoli, Monteferrante, Montelapiano, Montenerodomo, Palena, Pennadomo, Pennapiedimonte, Pizzoferrato, Quadri, Roccaspinalveti, Roio del Sangro, Rosello, Schiavi di Abruzzo, Taranta Peligna, Torrebruna, Torricella Peligna, Villa Santa Maria, Fallo . 2. Comuni di : Altino, Bomba, Carpinete Sinello, Casacanditella, Casoli, Celenza sul Trigno, Civitella Messer Raimondo, Colledimezzo, Dogliola, Fara Filiorum Petri , Filetto, Gessopalena, Guardiagrele, Guilmi, Liscia, Palmoli, Palombaro, Perano, Pretoro, Rapino, Roccamontepiano, Roccascalegna, San Buono, San Giovanni Lipioni, San Martino sulla Marrucina, Sant'Eusanio del Sangro, Tornareccio, Tufillo, Pietraferrazzana. 3 . Comuni di : Archi, Ari, Atessa, Bucchianico, Casalanguida, Casalincontrada, Castel Frentano, Chieti, Fossacesia, Francavilla al Mare, Fresagrandinaria, Frisa, Furci, Gissi, Lanciano, Lentella, Miglianico, Monteodorisio, Mozzagorgna, Ripa Teatina, Rocca San Giovanni, San Giovanni Teatino, Santa Maria Imbaro, San Vito Chietino, Scerni, Torrevecchia Teatina, Treglio, Vacri, Villamagna. 4. Comuni di : Arielli , Canosa Sannita, Casalbordino, Crecchio, Cupello, Giuliano Teatino, Orsogna, Ortona, Paglieta, Poggiofiorito, Pollutri, San Salvo, Tollo, Torino di Sangro, Vasto, Villafonsina. Pescara : 1 . Comuni Hi ! Abbateggio, Brittoli, Bussi sul Tirino, Caramanico Terme, Carpinete della Nora, Corvara, Farindola, Lettomanopello, Montebello di Bertona, Pescosansonesco, Popoli, Roccamorice, Salle, Sant'Eufemia a Maiella, San Valentino in Abruzzo Citeriore, Serramonacesca, Turrivalignani, Villa Celiera. 2. Comuni di : Alanno, Bolognano, Castiglione a Casauria, Catignano, Civitaquana, Civitella Casanova, Cugnoli , Manoppello, Nocciano, Pietranico, Scafa, Torre de Passeri, Vicoli . 3 . Comuni di : Cappelle sul Tavo, Cepagatti , CittÃ Sant Angelo, Collecorvino, Elice, Loreto Aprutino, Montesilvano, Moscufo, Penne, Pescara, Pianella, Picciano, Rosciano, Spoltore, Tocco da Casauria. Teramo : 1 . Comuni di : Arsita, Castelli, Cortino, Crognaleto, Fano Adriano, Pietracamela, Rocca Santa Maria, Valle Castellana. 2. Comuni di : Basciano, Bisenti, Campli, Castel Castagna, Castiglione Messer Raimondo, Cermignano, Civitella del Tronto, Colledara, Isola del Gran Sasso d'Italia, Montefino, Montorio al Vomano, Penna Sant'Andrea, Sant'Egidio alla Vibrata, Teramo, Torricella Sicura, Tossicia. 3 . Comuni di : Alba Adriatica, Ancarano, Atri, Bellante, Canzano, Castellalto, Castilenti, Cellino Attamasio, Colonnella, Controguerra, Corropoli , Giulianova, Morro d'Oro, Mosciano Sant'Angelo, Mereto, Notaresco, Pinete, Roseto degli Abruzzi , Sant'Omero, Silvi , Torano Nuovo, Tortoreto, Martinsicuro. Campobasso : 1 . Comuni di : Campomarino, Colletorto, Guglionesi, Larino, Mafalda, Montecilfone, Montenero di Bisaccia, Palata, Petacciato, Portocannone, Roteilo, San Giacomo degli Schiavoni, San Giuliano di Puglia, San Martino in Pensilis, Santa Croce di Magliano, Tavenna, Termoli, Ururi . 2. Comuni di : Acquaviva Collecroce, Bonefro, Casacalenda, Castelmauro, Civitacampomarano, Gambatesa, Guardia! fiera, Lupara, Macchia Valfortore, Monacilioni, Montefalcone nel Sannio, Montelongo, Montemitro, Montorio nei Frentani," Morrone del Sannio, Pietracatella, Provvidenti, Ripabottoni, Roccavivara, San Felice del Molise, Sant'Elia a Pianisi, Trivento, Tufara . 30 . 9 . 88 Official Journal of the European Communities No L 270/ 19 3 . Comuni di : Baranello, Bojano, Busso, Campobasso, Campochiaro, Campodipietra, Campoheto, Casalciprano, Castelbottaccio, Castellino del Biferno, Castropignano, Cercemaggiore, Cercepiccola, Colle d'Anchise, Duronia, Ferrazzano, Fossalto, Gildone, Guardiaregia, Jelsi, Limosano, Lucito, Matrice, Mirabello Sannitico, Molise, Montagano, Oratino, Petrella Tifernina, Pietracupa, Riccia, Ripalimosano, Salcito, San Biase, San Giovanni in Galdo, San Giuliano del Sannio, San Massimo, San Polomatese, Sant'Angelo Limosano, Sepino, Spinete, Torella del Sannio, Toro, Vinchiaturo. Ban : 1 . Comuni di : Altamura, Gravina in Puglia, Noci, Poggiorsini , Santeramo in Colle, Spinazzola. 2. Comuni di : Alberobello, Gioia del Colle, Locorotondo, Minervino Murge, Putignano. 3 . Comuni di : Adelfia, Bari, Casamassima, Castellana Grotte, Cellamare, Conversano, Modugno, Noicattaro, Rutigliano, Sammichele di Bari, Triggiano, Turi, Valenzano. 4. Comuni di : Cassano delle Murge, Sannicandro di Bari, Toritto. 5 . Comuni di : Acquaviva delle Fonti, Binetto, Bitetto, Bitonto, Bitritto, Capurso, Giovinazzo, Grumo Appula, Palo del Colle, Ruvo di Puglia, Terlizzi , Trani . 6. Comuni di : Bisceglie, Corato, Mola di Bari , Molletta . 7. Comuni di : Canosa di Puglia, Polignano a Mare. 8 . Comuni di : Andria, Barletta. 9 . Comuni di : Monopoli . Brindisi : 1 . Comuni di : ' Cellino San Marco, Ladano, Mesagne, San Donaci . 2. Comuni di : San Pancrazio Salentino, San Vito dei Normanni . 3 . Comuni di : San Michele Salentino. 4. Comuni di : San Pietro Vernotico, Torchiarolo. 5. Comuni di : Brindisi, Carovigno. 6 . Comuni di : Ceglie Messapico, Erchie . 7. Comuni di : Francavilla Fontana, Oria, Torre Santa Susanna. 8 . Comuni di : Cisternino, Villa Castelli . 9 . Comuni di : Fasano, Ostuni . Foggia : 1 . Comuni di : Cagnano Varano, Carpino, Ischitella, Mattinata, Peschici, Rodi Garganico, Vico del Gargano, Vieste . No L 270/20 Official Journal of the European Communities 30 . 9 . 88 2. Comuni di : San Paolo di Civitate, San Severo, Serracapriola, Torremaggiore. 3 . Comuni di : Apricena, Casalvecchio di Puglia, Cerignola, Chieuti, Deliceto, Lesina, Poggio Imperiale, San Ferdinando di Puglia, Sannicandro Garganico, Trinitapoli, Volturino. 4. Comuni di : Ascoli Satriano, Biccari, Bovino, Carlantino, Casalnuovo Monterotaro, Castelnuovo della Daunia, Celenza Valfortore, LucerÃ , Monte Sant'Angelo, Orta Nova, Pietramontecorvino, Rignano Garganico, San Giovanni Rotondo, San Marco in Lamis, Troia, Ordona. 5. Comuni di : Accadia, Alberona, Anzano di Puglia, Candela, Carapelle, Castelluccio dei Sauri, Castelluccio Valmaggiore, Celle di San Vito, Faeto, Foggia, Isole Tremiti, Manfredonia, Margherita di Savoia, Monteleone di Puglia, Motta Montecorvino, Orsara di Puglia, Panni, Rocchetta Sant'Antonio, Roseto Valfortore, San Marco la Catola, Sant'Agata di Puglia, Stornara, Stornarella, Volturare Appula, Zapponeta. Lecce : 1 . Comuni di : Alezio, Alliste, Gallipoli, -Marino, Melissano, Parabita, Racale, Sannicola, Taviano, Tuglie, Ugento. 2. Comuni di : Calimera, Carpignano Salentino, Lecce, Lizzanello, Melendugno, Otranto, Surbo, Trepuzzi, Vernole . 3 . Comuni di : Acquarica del Capo, Alessano, Casarano, Castrignano del Capo. 3 . Comuni di : Collepasso, Corsano, Cutrofiano, Gagliano del Capo, Miggiano, Montesano Salentino, Morciano di Leuca, PatÃ ¹, Presicce, Ruffano, Salve, Scorrano, Specchia, Supersano, Taurisano. 4. Comuni di : Andrano, Bagnolo del Salento, Botrugno, Cannole, Caprarica di Lecce, Castri di Lecce, Castrignano de' Greci, Cavallino, Corigliano d'Otranto, Cursi, Diso, Giuggianello, Giurdignano, Lequile, Maglie, Martano, Martignano, Melpignano, Minervino di Lecce, Muro Leccese, Nociglia, Ortelle, Palmariggi, Poggiardo, Sanarica, San Cesario di Lecce, San Donato di Lecce, San Pietro in Lana, Santa Cesarea Terme, Sogliano Cavour, Soleto, Spongano, Sternatia, Surano, Tiggiano, Tricase, Uggiano la Chiesa, Zollino, S. Cassiano, Castro. 5. Comuni di : Aradeo, Arnesano, Campi Salentina, Carmiano, Copertino, Galatina, Galatone, Guagnano, Leverano, Monteroni di Lecce, Nardo, Neviano, Novoli, Salice Salentino, SeclÃ ¬, Squinzano, Veglie, Porto Cesareo. Taranto : 1 . Comuni Hi ¢ Avetrana, Castellaneta, Ginosa, Grottaglie, Leporano, Lizzano, Manduria, Maruggio, Massafra, Montemesola, Palagianello, Palagiano, Pulsano, Sava, Taranto, Torricella. 2. Comuni di : . Carosino, Crispiano, Faggiano, Fragagnano, Monteiasi, Monteparano, Mottola, Roccaforzata, San Giorgio Ionico, San Marzano di San Giuseppe » 3 . Comuni di : Laterza, Martina Franca. Matera : 1 . Comuni di : Accettura, Cirigliano, Gorgoglione, Oliveto Lucano. 2. Comuni di : Bernalda, Montalbano Jonico, Montescaglioso, Pisticci, Policoro, Scanzano Tonico. 3 . Comuni di : Aliano, Calciano, Colobraro, Craco, Ferrandina, Garaguso, Grassano, Grottole, Irsina, Matera, Miglionico, Nova Siri, Pomarico, Rotondella, Salandra, San Giorgio Lucano, San Mauro Forte, Stigliano, Tricarico, Tursi, Valsinni . 30 . 9 . 88 Official Journal of the European Communities No L 270/21 1 Potenza : 1 . Comuni di : Missanello. 2. Comuni di : Barile, Forenza, Lavello, Maschito, Melfi, Rapolla, Rionero in Vulture, Ripacandida, Venosa, Ginestra. 3 . Comuni di : Acerenza, Armento, Atella, Banzi , Baragiano, Cancellara, Cersosimo, Chiaromonte, Corleto Perticare, Filiano, Francavilla in Sinni, Gallicchio, Genzano di Lucania, Guardia Perticara, Montemilone, Montemurro, Nemoli, Noepoli , Oppido Lucano, Palazzo San Gervasio, Pietragalla, Rivello, Roccanova, Rotonda, San Chirico Nuovo, San Chirico Raparo, Sant'Arcangelo, Senise, Tolve, Vietri di Potenza. 4. Comuni di : Abriola, Albano di Lucania, Anzi, Avigliano, Balvano, Bella, Brienza, Brindisi Montagna, Calvello, Calvera, Campomaggiore, Carbone, San Paolo Albanese, Castelgrande, Castelluccio Inferiore, Castelluccio Superiore, Castelmezzano, Castelsaraceno, Castronuovo di Sant'Andrea, Episcopia, Fardella, Grumento Nova, Lagonegro, Latronico, Laurenzana, Lauria, Maratea, Marsico Nuovo, Marsicovetere, Moliterno, Muro Lucano, Pescopagano, Picerno, Pietrapertosa, Pignola, Potenza, Rapone, Ruoti, Ruvo del Monte, San Costantino Albanese, San Fele , San Martino d'Agri, San Severino Lucano, Sant'Angelo le Fratte, Sarconi, Sasso di Castalda, Satriano di Lucania, Savoia di Lucania, Spinoso, Teana, Terranova di Pollino, Tito, Tramutola, Trecchina, Trivigno, Vaglio Basilicata, Viggianello, Viggiano, Paterno. Catanzaro : 1 . Comuni di : Argusto, Brognaturo, Carlopoli, Cenadi , Centrache, Cicala, Conflenti, Decollatura, Fabrizia, Martirano, Martirano Lombardo, Mongiana, Motta Santa Lucia, Olivadi, Serra San Bruno, Simbario, Sorbo San Basile, Soveria Mannelli, Spadola, Spilinga, Stefanaconi, Torre di Ruggiero. 2. Comuni di : Albi, Amato, Briatico, Cardinale, Carfizzi , Castelsilano, Cessaniti , Chiaravalle Centrale, Drapia, Filandari, Filogaso, Fossato Serralta, Ionadi , Isca sullo Ionio, Magisano, Marcellinara, Miglierina, Nardodipace, Pallagorio, Parghelia, Pentone, Petrona, Pizzo, Platania, Ricadi, Rombiolo, San Costantino Calabro, San Gregorio d'Ippona, San Mango d'Aquino, San Pietro Apostolo, San Sostene, San Vito sullo Ionio, Savelli, Serrastretta, Taverna, Tropea, Umbriatico, Verzino, Vibo Valentina, Zaccanopoli, Zambrone, Zungri . 3 . Comuni di : Acquaro, Arena, Belevedere di Spinello, Caccuri , Capistrano, Casabona, Cerenzia, Cropani, Crotone, Cutro, DasÃ , Davoli, Dinami, Gimigliano, Isola di Capo Rizzuto, Joppolo, Maierato, Marcedusa, Melissa, Mileto, Pizzoni , Polia, San Mauro Marchesato, San Nicola dell'Alto, Santa Caterina dello Ionio, Santa Severina, Sant'Onofrio, Scandale, Sellia, Sersale, Sorianello, Soveria Simeri, Strongoli, Vallelonga, Vazzano. 4. Comuni di : Andali, Caraffa di Catanzaro, Cerva, CirÃ ², CirÃ ² Marina, Cortale, Cotronei, Crucoli, Falerna, Gagliato, Gasperina, Gerocarne, Girifalco, Jacurso, Limbadi, Montauro, Montepaone, Monterosso Calabro, San Floro, San Nicola da Crissa, Satriano, Soriano Calabro, Staletti, Zagarise . 5 . Comuni di : Badolato, Belcastro, Botricello, Catanzaro, Filadelfia, Francavilla Angitola, Francica, Guardavalle, .Nicotera, Palermiti, Petrizzi, Roccabernarda, Rocca di Neto, San Calogero, Sant'Andrea Apostolo dello Ionio, Sellia Marina, Settingiano, Simeri Crichi, Soverato, Tiriolo. 6 . Comuni di : Amaroni, Borgia, Feroleto ¢ Antico, Gizzeria, Mesoraca, Nocera Tirinese, Petilia Policastro, Pianopoli , Squillace, Vallefiorita. 7. Comuni di : Curinga, Maida, San Pietro a Maida, Lamezia Terme, Nicastro, Sambiase, Sant Eufemia. No L 270/22 Official Journal of the European Communities 30 . 9 . 88 Cosenza : 1 . Comuni di : Acquappesa, Aieta, Albidona, Alessandria del Carretto, Altilia, Amendolara, Aprigliano, Belsito, Bianchi , Bocchigliero, Canna, Carpanzano, Casole Bruzio, Castroregio, Celico, Cellara, Colosimi, Domanico,' Figline Vegliaturo, Fiumefreddo Bruzio, Grimaldi , Laino Borgo, Laino Castello, Mangone, Marzi] Montegiordano, Normanno, Nocara, Oriolo, Panettieri, Papasidero, Parenti, Pedace, Piane Crati,' Piataci ,' Rocca Imperiale, Rogliano, Roseto Capo Spulico, San Donato di Ninea, San Lorenzo Bellizzi, Sant'Agata di Esaro, Santo Stefano di Rogliano, Serra Pedace, Spezzano della Sila, Spezzano Piccolo. 2. Comuni di : Acquaformosa, Altomonte, Belmonte Calabro, Belvedere Marittimo, Bonifati, Buonvicino, Campana, Carolei, Castiglione Cosentino, Castrolibero, Cerchiara di Calabria, Cerisano, Cervicati, Cerzeto, Cetraro, Diamante, Dipignano, Fagnano Castello, Falconara Albanese, Fuscaldo, Grisolia, Guardia Piemontese, Lago, Lappano, Lattarico, Longobardi, Lungro, Maiera, Malito, Malvito, Marano Marchesato, Marano Principato, Mendicino, Mongrassano, Morano Calabro, Mottafollone, Orsomarso, Paola, Paterno Calabro, Pedivigliano, Pietrafitta, Praia a Mare, Rose, Rota Greca, Rovito, San Benedetto Ullano, San Fili , Sangineto,' San Giovanni in Fiore, San Lucido, San Martino di Finita, San Nicola Arcella, San Pietro in Amantea, San Pietro in Guarano, San Sosti, Santa Caterina Albanese, Santa Domenica Talao, Santa Maria del Cedro, Santa Sofia d'Epiro, San Vincenzo La Costa, Scalea, Scigliano, Terravecchia, Torano Castello, Tortora', Trebisacce, Trenta, Virricaro, Villapiana, Zumpano. 3 . Comuni di : Acri, Atello Calabro, Amantea, Bisignano, Calopezzati , Caloveto, Cariati, Cassano allo Ionio, Castrovillari , Civita, Cleto, Consenza, Cropalati, Crosia, Firmo, Francavilla Marittima, Frascineto, Longobucco, Luzzi , Mandatoriccio, Montalto Uffugo, Paludi, Pietrapaola, Rende, Roggiano Gravina, San Basile, San Cosmo Albanese, San Demetrio Corone, San Giorgio Albanese, San Lorenzo del Vallo, San Marco Argentano, Saracena, Scala Coeli, Serra d'Aiello, Spezzano Albanese, Tarsia, Terranova da Sibari, Vaccarizzo Albanese. 4. Comuni di : Corigliano Calabro, Rossano. Reggio Calabria : 1 . Comuni di : Agnana Calabre, Antonimina, Bova, Canolo, Caraffa del Bianco, Casignana, CiminÃ , Laganadi, Martone, Placania, Portigliola, Reggio di Calabria, Riace, Roccaforte del Greco, Roghudi, Samo, San Giovanni di Gerace, Sant'Agata del Bianco, Sant'Ilario dello Ionio, Staiti . 2. Comuni di : Africo, Ardore, Benestare, Bianco, Bivongi, Bovalino, Bova Marina, Brancaleone, Bruzzano Zeffirio, Camini, Careri, Caulonia, Condofuri, Ferruzzano, Gerace, Gioiosa Ionica, Grotteria, Locri, Mammola, Marina di Gioiosa Ionica, Melito di Porto Salvo, Monasterace, Palizzi, Pazzano, Roccella Ionica, San Roberto, Siderno, Stignano, Stilo. 3 . Comuni di : Anoia, Bagnara Calabra, Calanna, Campo Calabro, Candidoni, Cittanova, Cosoleto, Delianuova, Feroleto della Chiesa, Fiumara, Galatro, Giffone, MelicuccÃ , Melicucco, Molochio, Polistena, San giorgio Morgeto, San ^ Pietro di CaridÃ , San Procopio, Santa Cristina d'Aspromonte, Sant'Alessio in Aspromonte, Sant'Eufemia d'Aspromonte, Santo Stefano in Aspromonte, Scido, Scilla, Seminare, Serrata, Sinopoli, Terranova Sappo Minulio, Varapodio, Villa San Giovanni . 4. Comuni di : Bagaladi, Cardeto, Cinquefrondi, Laureana di Borrello, Maropati, Motta San Giovanni , Palmi, San Lorenzo, San Ferdinando. 5. Comuni di : Montebello Ionico, Oppido Mamertina, PlatÃ ¬ , Rosarno, San Luca, Taurianova. 6 Comuni di : Gioia Tauro, Rizziconi . 30. 9 . 88 Official Journal of the European Communities No L 270/23 Agrigento : 1 . Comuni di : Agrigento, Alessandria della Rocca, Aragona, Bivona, Burgio, Caltabellotta, Camastra, Cammarata, Campobello di Licata, Canicatti, Casteltermini, Castrofilippo, Cattolica Eraclea, Cianciana, Comitini, Favara, Grotte, Joppolo Giancaxio, Lampedusa e Linosa, Licata, Lucca Sicula, Montallegro, Montevago, Naro, Palma di Montechiaro, Porto Empedocle, Racalmuto, Raffadali , Ravanusa, Realmonte, Sambuca di Sicilia, San Biagio Platani, San Giovanni Gemini, Santa Elisabetta, Santa Margherita di Belice, Sant'Angelo Muxaro, Santo Stefano Quisquilia, Siculiana, Villafranca Sicula . 2. Comuni di : Calamonaci, Menfi, Ribera, Sciacca. Catania : 1 . Comuni di : Adrano, Belpasso, Biancavilla, Bronte, Misterbianco, Motta Sant Anastasia, PaternÃ ², Ramacca, Santa Maria di Licodia, Maniace, Ragalna. 2. Comuni di : Caltagirone, Castel di ludica, Grammichele, Licodia Eubea, Militello in Val di Catania, Mineo, Mirabella Imbaccari, Patagonia, Raddusa, San Cono, San Michele di Ganzaria, Scordia, Vizzini, Mazzarrone. 3 . Comuni di : Aci Bonaccorsi, Aci Castello, Aci Catena, Acireale, Aci Sant Antonio, Calatabiano, Camporotondo Etneo, Castiglione di Sicilia, Catania, Fiumefreddo di Sicilia, Giarre, Gravina di Catania, Linguaglossa, Maletto, Mascali, Mascalucia, Milo, Nicolosi, Pedara, Piedimonte Etneo, Randazzo, Riposto, San Giovanni la Punta, San Gregorio di Catania, San Pietro Clarenza, Sant'Agata di Battiati, Sant'Alfio, Santa Venerina, Trecastagni, Tremestieri Etneo, Valverde, Viagrande, Zafferana Etnea. Messina : 1 . Comuni di : Mandanici, Pagliara. 2. Comuni di : Capo d'Orlando, Capri Leone, Caronia, Gioiosa Marea, Mistretta, Motta d Affermo, Patti, Reitano, San Marco d'Alunzio, Sant'Agata di Militello, Santo Stefano di Camastra, Acquedolci, Torrenova. 3 . Comuni di : Ali Terme, Barcellona Pozzo di Gotto, Castelmola, Castroreale, CondrÃ ², Falcone, Forza dAgro, Furci Siculo, Furnari, Gaggi, Giardini-Naxos, Graniti , Gualtieri SicaminÃ ², Itala, Letojanni, MazzarrÃ Sant'Andrea, Meri, Messina, Milazzo, Monforte San Giorgio, Nizza di Sicilia, Oliveri, Pace del Mela, Roccalumera, Roccavaldina, Rodi Milici, Rometta, San Filippo del Mela, San Pier Niceto, Sant'Alessio Siculo, Santa Teresa di Riva, Saponara, Scaletta Zanclea, Spadafora, Taormina, Torregrotta, Valdina, Venetico, Villafranca Tirrena, Terme Vigliatore. 4. Comuni di : AH, Antillo, BasicÃ ², Casalvecchio Siculo, Fiumedinisi, Gallodoro, Limina, Mongiuffi Melia, Montalbano Elicona, Roccafiorita, Santa Lucia del Mela, Savoca, Tripi . 5. Comuni di : Fondachelli-Fantina, Francavilla di Sicilia, Malvagna, Moto Alcantara, Motta Camastra, Novara di Sicilia, Roccella Valdemone. 6. Comuni di : Brolo, Castell Umberto, Ficarra, FrazzanÃ ², Galati Mamertino, Librizzi, Longi , Mirto, Montagnareale, Naso, Piraino, Raccuia, San Piero Patti, San Salvatore di Fitalia, Sant'Angelo di Brolo, Sinagra, Tortorici, Ucria. 7. Comuni di : Alcara Li Fusi, Militello Rosmarino, Pettineo, San Fratello, Tusa. 8 . Comuni di : Capizzi, Castel di Lucio, CesarÃ ², Floresta, Santa Domenica Vittoria, San Teodoro. 9 . Comuni di : Leni, Lipari, Malfa, Santa Marina Salina. No L 270/24 Official Journal of the European Communities 30. 9 . 88 Palermo : 1 . Comuni di : Altavilla Milicia, Altofonte, Bagheria, Balestrate, Campofelice di Roccella, Capaci, Carini, Casteldaccia, CefalÃ ¹, Cinisi , Lascari, Palermo, Partinico, Santa Flavia, Termini Imerese, Terrasini, Trabia, Trappeto. 2 . Comuni di : Alia, Aliminusa, Baucina, Belmonte Mezzagno, Bisacquino, Borgetto, Caccamo, Caltavuturo, Campofelice di Fitalia, Campofiorito, Camporeale, Castelbuono, Castellana Sicula, CefalÃ Diana, Cerda, Chiusa Sclafani, Ciminna, Collesano, Contessa Entellina, Corleone, Marineo, Mezzojuso, Misilmeri, Monreale, Montelepre, Montemaggiore Belsito, Palazzo Adriano, Piana degli Albanesi, Pollina, Roccamena, Roccapalumba, San Cipirello, San Giuseppe Jato, San Mauro Castelverde, Santa Cristina Gela, Sciara, Sclafani Bagni, Valledolmo, Ventimiglia di Sicilia, Vicari , Villafrati , Scillato. 3 . Comuni di : Alimena, Bolognetta, Bompietro, Castronuovo di Sicilia, Ficarazzi, Gangi, Geraci Siculo, Giardinello, Giuliana, Godrano, Gratteri, Isnello, Isola delle Femmine, Lercara Friddi, Petralia Soprana, Petralia Sottana, Polizzi Generosa, Prizzi, Torretta, Ustica, Villabate, Blufi . Ragusa : 1 . Comuni di : Chiaramonte Gulfi , Comiso, Ispica, Modica . 2. Comuni di : Acate , Giarratana, Monterosso Almo, Pozzallo, Ragusa, Santa Croce Camerina, Scicli, Vittoria. Siracusa : 1 . Comuni di : Bucceri . 2. Comuni Hi ; Buscemi, Cassaro, Feria, Francofonte, Palazzolo Acreide. 3 . Comuni di : Carlentini, Lentini, Sortino. 4. Comuni di : Augusta, Avola, Canicattini Bagni, Floridia, Melilli , Siracusa, Solarino, Priolo Gargallo. 5 . Comuni di : Noto, Rosolini . 6 . Comuni di : Pachino, Portopalo di Capo Passero. Trapani : 1 . Comuni di : Erice, Paceco, San Vito lo Capo, Trapani, Valderice . 2. Comuni di : Campobello di Mazara, Castelvetrano, Partanna. 3 . Comuni di : Marsala, Mazara del Vallo, Petrosino. 4. Comuni di : Alcamo, Castellammare del Golfo. 5 . Comuni di : Buseto Palizzolo, Calatafimi , Custonaci, Gibellina, Poggioreale, Salaparuta, Salemi, Santa Ninfa, Vita. 6. Comuni di : FavignÃ na, Pantelleria. 30. 9 . 88 Official Journal of the European Communities No L 270/25 Cagliari : .. 1 . Comuni di : Dolianova, Donori, Gonnosfanadiga, Serdiana, Soleminis, Villacidro. 2. Comuni di : Domusnova, Guasila, Guspini, Las Plassas, Musei, Pimentel, Pula, Sant'Andrea Frius, Sarroch, Sinnai, Suelli, Tuili, Turri, Ussana, Villa San Pietro. 3 . Comuni di : Barrali, Barumini , Buggerru, Cagliari , Calasetta, Carbonia, Carloforte, Collinas, Decimoputzu, Domus de Maria, Furtei, Genuri, Gesico, Gesturi, Gonnesa, Guamaggiore, Iglesias, Lunamatrona, Mandas, Maracalagonis, Monastir, Muravera, Narcao, Nuraminis, Nuxis, Ortacesus, Pauli Arbarei, Perdaxius, Quartu Sant'Elena, Samassi, Samatzai, San Basilio, Sanluri, San Sperate, Santadi , San Vito, Segariu, Selegas, SenorbÃ ¬, Serramanna, Serrenti, Sestu, Siddi, Siliqua, Sirgus Donigala, Teulada, Ussaramanna, Uta, Vallermosa, Villamar, Villamassargia, Villanovaforru, Villanovafranca, Villaputzu, Villasalto, Villasor. 4. Comuni di : Arbus, Armungia, Assemini, Ballao, Burcei, Capoterra, Decimomannu, Fluminimaggiore, Giba, Goni, Pabillonis, Portoscuso, San Gavino Monreale, San Giovanni Suergiu, San NicolÃ ² Gerrei , Sant'Anna Arresi , Sant'Antioco, Sardara, Selargius, Settimo San Pietro, Setzu, Silius, Tratalias, Villasimius, Villaspeciosa, Masainas, Villaperuccio, Quartucciu. Oristano : 1 . Comuni di : Abbasanta, Aidomaggiore, Bonarcado, Boroneddu, Cuglieri, Ghilarza, Norbello, Paulilatino, Santu Lussurgiu, Scano di Montiferro, Sedilo, Seneghe, Sennariolo, Sorradile, Tadasuni , Tresnuraghes, Soddi . 2. Comuni di : Allai, Ardauli, Bidoni, Busachi , Fordonigianus, Neoneli, Nughedu Santa Vittoria, Ruinas, Samugheo, Siamanna, UlÃ Tirso, Villaurbana, Siapiccia . 3 . Comuni di : Arborea, Baratili San Pietro, Bauladu, Cabras, Marrubiu, Milis, Mogoro, Narboi, Murachi, Ollastrar Simaxis, Oristano, Palmas Arborea, Riola Sardo, San NicolÃ ² d'Arridano, Santa Giusta, San Vero Milis, Siamaggiore, Simaxis, Solarussa, Terralba, Tramatza, Uras, Villanova Truschedu, Zeddiani, Zerfaliu . 4. Comuni di : Albagiara, Ales, Assolo, Asuni, Baradili, Baressa, Gonnoscodina, GonnosnÃ ², Gonnostramatza, Masullas, Mogorella, Morgongiori, Nureci, Pau, Pompu, Sant'Antonio Ruinas, Senis, Simala, Sini, Siris,' Usellus, Villa Verde, Curcuris . No L 270/26 Official Journal of the European Communities 30 . 9 . 88 D. ESPAÃ A  SPANIEN  SPANIEN  ÃÃ £Ã Ã Ã ÃÃ   SPAIN  ESPAGNE  SPAGNA  SPANJE  ESPANHA Comunidad autÃ ³noma : AndalucÃ ­a AlmerÃ ­a : VÃ ©lez Blanco. Velez Rubio. AlbÃ ¡nchez, Albox, Arboleas, Armura de Almanzora, Bayarque, Cantoria, Cobdar, Chercos, Fines, Laroya, Lijar, LÃ ºcar, Macael, Olula del RÃ ­o, Oria, Partaloa, Purchana, Sierro, SomontÃ ­n, Sufli, Tabemo, TÃ ­jola, UrrÃ ¡cal, Zurgena. Antas, BÃ ©dar, Cuevas de Almanzora, Gallardos (Los), HuÃ ©rcal-Overa, MojÃ ¡car, Pulpi, Turre, Vera. Adra, BenÃ ­nar, Berja, Darrical, Enix, Felix. AlmerÃ ­a, Carboneras, GÃ ¡dor, HuÃ ©rcal de AlmerÃ ­a, NÃ ­jar, Pechina, Sante Fe de MondÃ ºjar. Abla, Abrucena, Alboloduy, Alhabia, Alsodux, Las Tres Villas, FiÃ ±ana, GÃ ©rgal, Nacimiento, Santa Cruz. Alcolea, Alhama de AlmerÃ ­a, AlicÃ ºn, Almocita, BayÃ ¡rcal, Beires, Canjayar, FondÃ ³n, Illar, InstinciÃ ³n, Laujar de Andarax, Ohanes, Padules, Paterna del RÃ ­o, RÃ ¡gol, Terque. Alcudia de Monteagud, Benitagla, BenizalÃ ³n, Castro de Filabres, LubrÃ ­n, Lucairena de las Torres, Olula de Castro, Senes, Sorbas, Tabernas, Tahal, Turrillas, Uleita del Campo, Velefique. Granada : Albolote, Alfacar, AlhendÃ ­n, Armilla, Atarfe, Beas de, Granada, Cajar, Calicasas, Cenes de la Vega, Cijuela, Cogollos Vega, CÃ ºllar-Vega, Chauchina, Churriana de la Vega, Dilar, Du dar (Gabia la Grande), Las Gabias, Gojar, Granada, GuÃ ©jar-Sierra, GÃ ¼evÃ ©jar, HuÃ ©tor-Santillan, HuÃ ©tor-Tajar, HuÃ ©tor-Vega, Jun, LÃ ¡char, Loja, Maracena, Monachil, Moraleda de Zafayona, Nivar, OgÃ ­jares, Otura, Peligros, Pinos-Genil , Pinos-Puente, Pulianas, (Purchil) Vegas del Genil, QuÃ ©ntar, Salar, Santa FÃ ©, Villanueva de Mesia, Viznar, Zagra, La Zubia. AlbuÃ ±Ã ¡n, (Alcu Guadix), Valle del Zalabi , Aldeire, AlicÃ ºn de Ortega, Alguife, Beas de Guadix, BenalÃ ºa de Guadix, Cogollos de Guadix, CortÃ ©s y Graena, Darro, Dehesas de Guadix, Diezma, DÃ ³lar, Ferreira, Fonelas, Gor, Gorafe, Guadix, HuÃ ©lago, Hueneja, Jerez del Marquesado, Lacalahorra, Lanteira, Lugros, Marchal, La Peza, Policar, Purullena, Villanueva de las Torres. Baza, Benamaurel, Caniles, Cortes de Baza, Cuevas del Campo, CÃ ºllar-Beza, Freila, ZÃ ºjar. Castillejar, Castril, Galera, HuÃ ©scar, Orce, Puebla de Don Fadrique. Alamedilla, BenalÃ ºa de las Villas, CampotÃ ©jar, Colomera, Deifontes, Gobernador, Guadahortuna, Iznalloz, MontejÃ ­car, Montillana (Moreda), Morelabor, Pedro MartÃ ­nez, PiÃ ±ar, Torre-Cardela, Algarinejo, Illora, MoclÃ ­n , MontefrÃ ­o. AgrÃ ³n, Alhama de Granada, Arenas del Rey, CacÃ ­n, Chimeneas, EscÃ ºzar, Jayena, La Mala, Santa Cruz de Alhama o Comercio, Ventas de Huelma, Zafarraya. AlbondÃ ³n, AlbuÃ ±ol, AlmuÃ ±Ã ©car (GuÃ ¡jar-Farguio) Los Guajares, Gualchos, Itrabo, Jete, LentejÃ ­ , LÃ ºjar, MolvÃ ­zar, Motril, OtÃ ­var, Polopos, Rubite, SalobreÃ ±a, SorvilÃ ¡n, VÃ ©lez de Benaudalla . AlmegÃ ­jar, BÃ ©rchules, BubiÃ ³n, Busquistar, Cadiar, CÃ ¡Ã ±ar, Capileira, Carataunas, CÃ ¡staras, Juviles, LanjarÃ ³n 1 (Laroles), Nevada, Lobras (Mecina), Alpujarra de la Sierra, Murtas, Orjiva, Pampaneira, PÃ ³rtugos, SoportÃ ºjar, La Taha, AlbuÃ ±uelas, (CozvÃ ­jar) Villamena, DÃ ºrcal, LecrÃ ­n, Miguelas, Padul (Pinos del Valle), El Pinar, (Restabal), El Valle, TorvizcÃ ³n, TrÃ ©velez, TurÃ ³n, UgÃ ­jar, Valor. CÃ ³rdoba : 1 . Alcaracejos, AÃ ±ora, BelalcÃ ¡zar, BÃ ©lmez, BlÃ ¡zquez, CardeÃ ±a, Conquista, Dos-Torres, Fuente la Lancha, * Fuente-Ovejuna, La Granjuela, Guijo, Hinojosa del Duque, Pedroche, PeÃ ±arroya-Pueblonuevo, Pozoblanco, Santa Eufemia, Torrecampo, Valsequillo, Villanueva de CÃ ³rdoba, Villanueva del Duque, Villa Alto, El Viso, Adamuz, Espiel, Hornachuelos, Montoro, Obejo, Villaharta, Villanueva del Rey, Villaviciosa de CÃ ³rdoba. 2. La Carlota, Fuente Palmera, GuadalcÃ ¡zar, San SebastiÃ ¡n de los Ballesteros, La Victoria, AlmodÃ ³var del RÃ ­o, Bujalance, CaÃ ±ete de las Torres, El CarpiÃ ³, Castro del RÃ ­o, CÃ ³rdoba, Espejo, Fern-NÃ ºÃ ±ez, MontalbÃ ¡n de CÃ ³rdoba, Palma del RÃ ­o, Pedro Abad, Posadas, La Rambla, Santaella, Villa del RÃ ­o, Villafranca de CÃ ³rdoba. 3 . Aguilar, Baena, BenamejÃ ­ , Cabra, DoÃ ±a MencÃ ­a, Encinas Reales, Lucena, Montemayor, Montilla, Monturque, Moriles, Nueva Carteya, Palenciana, Puente-Genil, Valenzuela . 4. Almedinilla, Carcabuey, Fuente-TÃ ³jar, IznÃ ¡jar, Luque, Priego de CÃ ³rdoba, Rute, Zuheros. 30 . 9 . 88 Official Journal of the European Communities No L 270/27 Cadiz : Algar, Arcos de la Frontera, Bornos, Espera, Jerez de la Frontera, Puerto de Santa MarÃ ­a, Trebujena, VillamartÃ ­n . Alcala de los Gazules, Barbate de Franco, Medina Sidonia, Paterna de Rivera, Puerto Real , VÃ ©jer de la Frontera. Alcala del Valle, Algodonales, Benaocaz, Bosque (El), El Gastor, Grazalema, Olvera, Prado del Rey, Puerto Serrano, Selenil, Torre-AlhÃ ¡quime, Ubrique, Villaluenga del Rosario, Zahara. Huelva : 1 . AlÃ ¡jar, Almonaster la Real, Aracena, Aroche,' Arroyomolinos de LÃ ©on, Cala, CaÃ ±averal de LÃ ©on, CastaÃ ±o del Robledo, CorteconcepciÃ ³n, Cortegana, Cortelazor, Cumbres de en Medio, Cumbres de San BartolomÃ ©, Cumbres Mayores, Encinasola, Fuenteheridos, Galaroza, Higueras de la Sierra, Hinojales, Jabugo, Linares de la Sierra, Los Marines, La Nava, Puerto-Moral , Rosal de la Frontera, Santa Ana la Real, Santa Olalla de Cala, Valdelarco, Zufre, El Almendro, Alosno, Ayamonte, Cabezas Rubias, Cerro del AndÃ ©valo, El Granado, Paymogo, Puebla de GuzmÃ ¡n, San BartolomÃ © de la Torre, SanlÃ ºcar de Guadiana, San Silvestre de GuzmÃ ¡n, Santa BÃ ¡rbara de Casa, Villablanca, Villanueva de las Cruces, Villanueva de los Castillejos, Berrocal, CalaÃ ±as, El Campillo, CampofrÃ ­o, Granada de RÃ ­o Tinto, Minas de RÃ ­o Tinto, Nerva, Valverde del Camino, Zalamea la Real . 2. Almonte, Hinojos, Lucena del Puerto, Moguer, Palos de la Frontera, Beas, Bollulos del Condado, Bonares, Chucena, Escacena del Campo, Manzanilla, Niebla, La Palma del Condado, Paterna del Campo, Rociana del Condado, San suan del Puerto, Trigueros, Villalba del Alcor, Villarrasa, Aljaraque, Cartaya, GibraleÃ ³n, Huelva, Isla Cristina, Lepe, Punta UmbrÃ ­a. JaÃ ©n : 1 . Aldeaquemada, AndÃ ºjar, BaÃ ±os de la Encina, Carboneros, La Carolina, GuarromÃ ¡n, Marmolejo, Santa Elena, Villanueva de la Reina, Arjona, Arjonilla, BailÃ ©n, Cazadilla, EscaÃ ±uela, Espeluy, Fuente del Rey Higuera de Calatrava, Jabalquinto, Linares, LÃ ©pera, MengÃ ­bar, Porcuna, Santiago de Calatrava, Torreblascopedro, (Villagordo) Villatorres, Higuera de Arjona. 2. Arquillos, Castelar de Santisteban, Chiclana de Segura, MontizÃ ³n, Navas de San Juan, Santisteban del Puerto, Sorihuela del Guadalimar, Vilches, Beas de Segura, Benatae, GÃ ©nave, Hornos, Orcera, Puente de GÃ ©nave, La Puerta de Segura, Santiago Pontones (S. de Espada) Segura de la Sierra, Siles, Torres de AlbÃ ¡nchez, Villarrodrigo, Cazorla, ChilluÃ ©var, Huesa, La Iruela, Peal de 'Becerro, Pozo AlcÃ ³n, Quesada, Santo TomÃ ©, Hinojales. 3 . AlbÃ ¡nchez de Ubeda, (Bedmar) Bedmar-Garciez, BÃ ©lmez de la Moraleda, Cabra de Santo Cristo, Cambil, Huelma, Jimena, JÃ ³dar, Larva, Torres, AlcalÃ ¡ la Real, Campillo de Arenas, (Carchelejo) Carcheles, Castillo de LocubÃ ­n, Frailes, Fuensanta de Martos, La Guardia de JaÃ ©n, Noalejos, Pegalajar, ValdepeÃ ±as de JaÃ ©n, Los Villares. 4. Baeza, BegÃ ­jar, Canena, Ibros, Iznatoraf, LupiÃ ³n, Rus, Sabiote, Torreperogil, Ubeda, Villacarrillo, Villanueva del Arzobispo. 5. Alcaudete, JaÃ ©n, Jamilena, Mancha Real , Martos, Torre del Campo, Torredonjimeno, Villardompardo. Malaga : 1 . AlcaucÃ ­n, Algarrobo, AlmÃ ¡char, Archez, Arenas, Benamargosa, Benamocarra, El Borge, Canillas de Aceituno, Canillas de Albaida, Comares, Competa, Cutar, Frigiliana, Iznate-, Macharaviaya, Moclinejo, Nerja, Periana, RincÃ ³n de la Victoria, Salares, Sayalonga, Sedella, Torrox, TotalÃ ¡n, VÃ ©lez MÃ ¡laga, ViÃ ±uela . 2. Alameda, Alfarnate, Alfarnatejo, Almargen, Antequera, Archidona, Ardales, Campillos, CaÃ ±ete la Real , Casabermeja, Colmenar, Cuevas Bajas, Cuevas del Becerro, Cuevas de San Marcos, Fuente de Piedra Humilladero, Mollina, Riogordo, Sierra de Yegua, Teba, Villanueva de Algaida, Villanueva del Rosario, Villanueva del Trabuco, Villanueva de Tapia, AlgatocÃ ­n, Alpandeire, Arriate, Atajate, Benadalid, Benalauria, BenaojÃ ¡n, BenarrabÃ ¡, El Burgo, Cartajima, Cortes de la Frontera, FarajÃ ¡n, GaucÃ ­n, Genalguacil, Igualeja, Jimena de Libar, Jubrique, JÃ ºzcar, Montejaque, Parauta, Pujerra, Ronda, AlhaurÃ ­n de la Torre, AlhaurÃ ­n el Grande, AlmogÃ ­a, Alora, Alozaina, Benahavis, BenalmÃ ¡dena, Carratraca, CÃ ¡rtama, Casarabonela, Casares, Coin, Estepona, Fuengirola, Guaro, IstÃ ¡n, MÃ ¡laga, Manilva, Marbella, Mijas, Monda, OjÃ ©n, Pizarra, Tolox, Valle de AbdalajÃ ­s, Yunquera. Sevilla : 1 . Aguadulce, Badolatosa, Casariche, Estepa, Gilena, Lora de Estepa, Marinaleda, Pedrera, La Roda de AndalucÃ ­a, Algamitas, Coripe, Los Corrales, MartÃ ­n de la Jara, Montellano, MorÃ ³n de la Frontera, Pruna, La Puebla de Caballa, El Saucejo, Villanueva de San Juan, Herrera. 2. AlanÃ ­s, AlmadÃ ©n de la Plata, AznalcÃ ³llar, Castilblanco de los Arroyos, El Castillo de las Guardas, Cazalla de la Sierra, Constantina, El Garrobo, Gerena, Guadalcanal , Guillena, El MadroÃ ±o, Las Navas de la ConcepciÃ ³n, El Pedroso, La Puebla de los Infantes, El Real de la Jara, El Ronquillo, San NicolÃ ¡s del Puerto. No L 270/28 30 . 9 . 88Official Journal of the European Communities 3 . AlcalÃ ¡ de Guadaira, Arahal, Las Cabezas de San Juan, La Campana, Carmona, El Coronil, Ã cija, Fuentes de AndalucÃ ­a, La Lentejuela, Lebrija, La Luisiana, Mairena del Alcor, Marchena, Los Molares, Osuna, Paradas, El Rubio, Utrera, El Viso del Alcor, Albaida de Aljarafe, Almensilla, BenacazÃ ³n, Bollullos de la MitaciÃ ³n, Bormujos, Carrion de los CÃ ©spedes, Castilleja del Campo, Espartinas, GinÃ ©s, HuÃ ©var, Mairena de Aljarafe, Olivares, Pilas, Salteras, SanlÃ ºcar la Mayor, Tomares Umbrete, Valenciana de la ConcepciÃ ³n, Villanueva del Ariscal, AlcalÃ ¡ del RÃ ­o, Alcolea del RÃ ­o, La Algaba, Brenes, Burguillos, Camas, Cantillana, Coria del RÃ ­o, Dos Hermanas, Gelves, Lora del RÃ ­o, Los Palacios y Villafranco, Palomares del RÃ ­o, PeÃ ±aflor, La Rinconada, San Juan de Aznalfarache, Santiponce, Sevilla, Tocina, Villanueva del RÃ ­o y Minas, Villaverde del RÃ ­o, Aznalcazar, La Puebla del RÃ ­o, Villamanrique de la Condesa, Castilleja de GuzmÃ ¡n, Castilleja de la Cuesta. Comunidad AutÃ ³noma : AragÃ ³n Zaragoza : \ 1 . Ardisa, Artieda, AsÃ ­n, Biota, CastejÃ ³n de Valdejasa, Castiliscar, Ejea de los Caballeros, El Frago, Luesia, Luna, Murillo de GÃ ¡llego, Cres, Las Pedrosas, Piedratajada, Puendeluna, SÃ ¡daba, Santa Eulalia de GÃ ¡llego, Sierra de Luna, Sos del Rey CatÃ ³lico, Uncastillo, UnduÃ ©s de Lerda, Valpamas. ,2. AinzÃ ³n, AlcalÃ ¡ de Moncayo, Borja, El Buste, Los Fayos, FuendejalÃ ³n, MallÃ ©n, Pozuelo de AragÃ ³n, Tabuenca, Tarazona, Torrellas, Vera de Moncayo. 3 . AniÃ ±Ã ³n, Aranda de Moncayo, Belmonte de Calatayud, Brea, Calatayud, El Frasno, Gotor, Illueca, Jarque, MorÃ ©s, Moros, Orera, Paracuellos de la Ribera, SabiÃ ±Ã ¡n, Sediles, Sestrica, Torralba de Ribota. 4. Aguaron, AlfamÃ ©n, Almonacid de la Sierra, La Almunia, Alpartir, ArÃ ¡ndiga, Calatorao, CariÃ ±ena, Codos, Cosuenda, Chodes, Encinacorba, Epila, Longares, Lucena de JalÃ ³n, Lumpiaque, Mesones de Isuela, Morata de JalÃ ³n, Muel, NigÃ ¼ella, Plasencia de JalÃ ³n, Riela, Rueda de JalÃ ³n, Salillas de JalÃ ³n, Santa Cruz de GrÃ ­o, Tierga, Tobed, Tosos, Trasobares, Urrea de JalÃ ³n, Villanueva de Huerva. 5 . Almonacid de la Cuba, Azuara, BÃ ¡rboles, Bardallur, Farlete, Fuendetodos, Gelsa, JaulÃ ­n, Lagata, LeciÃ ±ena, Letux, MarÃ ­a de Huerva, Moneva, Moyuela, Mozota, La Muela, Pedrola, Perdiguera, Puebla de AlbortÃ ³n, Samper del Salz, San Mateo de GÃ ¡llego, Valmadrid, Velilla de Ebro, Villanueva de GÃ ¡llego, Zaragoza, Zuera. 6 . Herrera de los Navarros. 7. La Almolda, Bujaraloz, Caspe, Chiprana, Fabara, FayÃ ³n, Maella, Mequinenza, Nonaspe, SÃ ¡stago. 8 . Ardisa, Biota, Castiliscar, Ejea de los Caballeros, SÃ ¡daba, Santa Eulalia de GÃ ¡llego, Tauste. 9 . AgÃ ³n, AinzÃ ³n, Alberite, Albeta, AlcalÃ ¡ de Moncayo, Ambel, Bisimbre, Borja, Bulbuente, Bureta, Los Fayos, Grisel, LituÃ ©nigo, MagallÃ ³n, MalÃ ³n, Novallas, Novillas, Pozuelo de AragÃ ³n, San MartÃ ­n de la Virgen de Moncayo, Santa Cruz de Moncayo, Tabuenca, Tarazona, Trasmoz, Vera de Moncayo, Vierlas. 10 . AniÃ ±Ã ³n, Aranda de Moncayo, Gotor, Jarque, SabiÃ ±Ã ¡n, Sediles, Sestrica, Torralba de Ribota . 11 . La Almunia, ArÃ ¡ndiga, Calatorao, Codos, Morata de JalÃ ³n, NigÃ ¼ella, Riela, Rueda de JalÃ ³n, Tierga. 12. Almochuel, Almonacid de la Cuba, Azuara, Belchite, BoquiÃ ±eni, El Burgo de Ebro, Codo, Figueruelas, Fuentes de Ebro, La Joyosa, Lagata, Letux, Mediana, Moneva, Mozota, Pedrola, Pleitas, Utebo. 13 . Caspe, Chiprana, EscatrÃ ³n, FayÃ ³n, Maella, Nonaspe, SÃ ¡stago. Teruel : 1 . Aguaviva, AlcaÃ ±iz, Alcorisa, Arens de Lledo, Beceite, Belmonte de San JosÃ ©, Calaceite, Calanda, La CaÃ ±ada de Verich, Castelseras, Castellote, La Cerollera, La CodoÃ ±era, Cretas, Foz-Calanda, Fresnera, Fuentespaldas, La Ginebrosa, Lledo, Mas de las Matas, MazaleÃ ³n, La Portellada, Rafales, Torrecilla de AlcaÃ ±iz, Torre del Compte, Torrevelilla, Valdealgorfa, Valdetormo, Valderrobres, Valjunquera. 2. Albalate del Arzobispo, Alloza, Andorra, AriÃ ±o, Azaila, Castelnou, Hijar, Jatiel, Puebla de Hijar, Samper de Calanda, Urrea de Gaen, Vinaceite . 3 . AlacÃ ³n, Alcaine, Berge, Crivillen, Estercuel, Josa, Los Olmos, Molinos, Monroyo, Muniesa, Obon, Oliete, Parras de Castellote, PeÃ ±arroya de Tastavins, Seno, Torre de Arcas . 4. AlacÃ ³n, Albalate del Arzobispo, AlcaÃ ±iz, Alcorisa, Andorra, AriÃ ±o, Azaila, Berge, Calaceite, Calanda, Castellote, Castelnou, Castelseras, Hijar, Foz-Calanda, Estercuel, MazaleÃ ³n, Molinos, Oliete, Puebla de Hijar, Rafales, Samper de Calanda, Seno, Urrea de Gaen, Valderrobres, Valjunquera, Vinaceite, Torrecilla de AlcaÃ ±iz . 30/ 9 . 88 Official Journal of the European Communities No L 270/29 Huesca : 1 . Abizanda, Ainsa-Sobrarbe, Aren, Benabarre, BoltaÃ ±a, Cagijar, Capella, Castigaleu, EstopiÃ ±an del Castillo, Foradada del Toscar, Graus, Isabena, La Fueva, La Puebla de Castro, Lascuarre, Monesma y Cajigar, Palo, Perarrua, Puente de MontaÃ ±a, Pueyo de Araguas, Santa Liestra y San Quilez, Secastilla, Sopeira, Tolva, Viacamp, Litera. 2. AgÃ ¼ero, AlcalÃ ¡ de Gurrea, AlcalÃ ¡ del Obispo, Alerre, Almudevar, Angues, Antillon, Argavies, Ayerbe, Abiego, Adahuesca, BarbuÃ ±ales, Barcabo, Berbegal , Bierge, Casbas de Huesca, CastejÃ ³n del Puente, Castillazuelo, Colungo, Estada, Estadilla, Fonz, GraÃ ±en, Gurrea de Gallego, El Grado, Huerto, Huesca, Ibieca, IgriÃ ©s, La Sotonera, Loarre, Loporzano, Loscorrales, Las PeÃ ±as de Riglos, Laluenga, La Perdiguera, Las Cellas-Ponzano, Novales, Nueno, Ilche, Naval , Olvena, Pertusa, Piraces, Peraltilla, Pozan de Vero, Robres, Salillas, Senes de Alcubierre, Sesa, SiÃ ©tamo, Salas Altas, Salas Bajas, Tardienta, Tierz, Torralba de AragÃ ³n, Torres de Alcanadre, Tramaced, Santa MarÃ ­a de Dulcis, Hoz y Costean, Alquezar, Azara, Azlor, Biscarrues, Blecua-Torres, Barbastro. 3 . Albelda, Alcampel, Alfantega, Almunia de San Juan, AltÃ ³rricon, Azanuy-Alins, Baells, Baldellou, Binaced, Binefar, Camporrells, Castillonroy, EsplÃ ºs, MonzÃ ³n, Peralta de Calasanz, San Miguel de Cinca, Pueyo de Santa Cruz, San Esteban de Litera, Tamarite de Litera. 4. Albalate de Cinca, Albalatillo, Alberuela de Tubo, Alcolea de Cinca, Alcubierre, Ballobar, Belver de Cinca, Candasnos, CastejÃ ³n de Monegros, Castelflorite, Chalamera, Fraga, Lalueza, Lanaja, OntiÃ ±ena, Osso de Cinca, PeÃ ±alba, Peralta de Alcofea, PoleÃ ±ino, SariÃ ±ena, Sena, Torrente de Cinca, Valfarta, Velilla de Cinca, Villanueva de Sigena, Zaidin. 5. Albalate de Cinca, Albalatillo, Albelda, Alcampel , Alcolea de Cinca, Alfantega, Almunia de San Juan, Almudevar, Alquezar, Barbastro, Berbegal, Belver de Cinca, Binaced, Binefar, Capdesaso, Chalamera, Castelflorite, EsplÃ ºs, Estadilla, Fraga, Fonz, Huerto, Ilche, Lalueza, MonzÃ ³n, Nueno, Olvena, OntiÃ ±ena, Peralta de Alcofea, Pueyo de Santa Cruz,-San Esteban de Litera, San Miguel de Cinca, Santa MarÃ ­a de Dulcis, SariÃ ±ena, Sena, La Sotonera, Tamarite de Litera, Velilla de Cinca, Villanueva de Sigena, Zaidin. Comunidad AutÃ ³noma : Baleares Baleares : 1 . Formentera, Ibiza, San Antonio Abad, San JosÃ ©, San Juan Batista, Santa Eulalia del RÃ ­o. 2. AlarÃ ³, Alcudia, Andratx, BaÃ ±albÃ ºfar, Bunyola, CalviÃ , Campanet, DeiÃ , Escorca, Esporles, Estellencs, Fornalutx, Lloseta, Mancor del Valle, MarratxÃ ­, Palma, PollenÃ §a, Puigpunyent, Santa MarÃ ­a, Selva, SÃ ³ller, Valldemossa. 3 . Arta, Capdepera, Sant Lloren? des Cardessar, Son Servera, Felanitx. 4. Algaida, Ariany, Binissalem, Buger, Campos del Puerto, Consell, Costitx, Inca, Lloret de Vista Alegre, LlubÃ ­, Llucmajor, Manacor, MarÃ ­a de la Salud, MontuÃ ¯ri , Muro, Petra . Porreres, Sa Pobla, Sancelles, San Juan, Santa Eugenia, Santa Margarita, SantanyÃ ­, Ses Salines, Sineu, Villafranca de Bonany. Comunidad AutÃ ³noma : Castilla  La Mancha Albacete : 1 . El Bonillo, Fuensanta, Lezuza, Minaya, Hunera, Ossa de Montiel, La Roda, Tarazona de la Mancha, Villalgordo del JÃ ºcar, Villarrobledo. 2. Abengibe, Alatoz, Alborea, AlcalÃ ¡ del JÃ ºcar, Balsa de Ves, Carcelen, Casas de Ves, Casas-IbÃ ¡Ã ±ez, Cenizate, Fuentealbilla, Golosalvo, Jorquera, Madrigueras, Mahora, Motilleja, Navas de Jorquera, Pozo-Lorente, La Recueja, Valdeganga, Villa de Ves, Villamalea, Villatoya, Villavaliente. 3 . Alcaraz, El Ballestero, Bienservida, Casas de LÃ ¡zaro, Cotillas, Masegoso, Paterna del Madera, PeÃ ±escosa, Povedilla, RiÃ ³par, Robledo, Salobre, San Pedro, Vianos, Villapalacios, Villaverde de Guadalinar, Viveros . 4. Albacete, Alcadozo, Balazote, Barrax, Casas de Juan NÃ ºÃ ±ez, Corral-Rubio, Chinchilla del Monte-AragÃ ³n, La Gineta, La Herrera, Higueruela, Hoya-Gonzalo, Montalvos, PeÃ ±as de San Pedro, PÃ ©trola, Pozohondo, Pozuelo. 5. Almansa, Alpera, Bonete, Caudete, Fuente-Ã lamo, Montealegre del Castillo . 6 . Ayna, Bogarra, Elche de la Sierra, FÃ ©rez, Letur, Molinicos, Nerpio, Socovos, Yeste . 7. Albatana, HellÃ ­n, LiÃ ©tor, Ontur, Tobarra. 8 . Elche de la Sierra, Ferez, Letur, Nerpio, Yeste . 9 . Albatana, HellÃ ­n, LiÃ ©tor, OntÃ ºr, Tobarra. 30 . 9 . 88No L 270/30 Official Journal of the European Communities Ciudad Real : 1 . Alcoba, Anchuras, Arroba de los Montes, Los Cortijos, Fernancaballero, Fontanarejo, fuente del fresno, Horcajo de los Montes, Luciana, MalagÃ ³n, Navalpino, Navas de Estena, Piedrabuena, Porzuna, Retuerta del Bullaque y Villarrubia de los Ojos. 2. Alcolea de Calatrava, Aldea del Rey, Almagro, Argamasilla de Calatrava, Ballesteros de Calatrava, BolaÃ ±os de Calatrava, Cabezarados, Calzada de Calatrava, CaÃ ±ada de Calatrava, Caracuel, CarriÃ ³n de Calatrava, Ciudad Real, Corral de Calatrava, Granatula de Calatrava, Miguelturra, Moral de Calatrava, PicÃ ³n, Poblete, Pozuelo de Calatrava, Los Pozuelos de Calatrava, Torralba de Calatrava, Valenzuela de Calatrava, Villamayor de Calatrava, Villar del Pozo . 3 . AlcÃ ¡zar de San Juan, Arenas de San Juan, Argamasilla de Alba, Campo de Criptana, Daimiel, Herenchia, Las Labores, Manzanares, Membrilla, Pedro MuÃ ±oz, Puerto Lapice, San Carlos del Valle, Santa Cruz de MÃ ºdela, SocuÃ ©llamos, La Solana, Tomelloso, ValdepeÃ ±as, Villarta de San Juan . 4. Agudo, Alamillo, AlmadÃ ©n, Almadenejos, ChillÃ ³n, Guadalmez, Puebla de D. Rodrigo, Saceruela, Valdemanco de Esteras. 5 . AbenÃ ³jar, AlmodÃ ³var del Campo, Almuradiel, Brazatortas, Cabezarrubias del Puerto, Fuencaliente, Hinojosa de Calatrava, Mestanza, Puertollano, San Lorenzo de Calatrava, Solana del Pino, Villanueva de San Carlos, Viso del MarquÃ ©s . 6. Albadalejo, Alcubillas, Alhambra, Almedina, Carrizosa, Castellar de Santiago, CÃ ³zar, Fuenllana, Montiel , Puebla del PrÃ ­ncipe, Santa Cruz de los CÃ ¡Ã ±amos, Terrinches, Torre de Juan Abad, Torrenueva, Villahermosa. Villamanrique, Villanueva de la Fuente, Villanueva de los Infantes . Cuenca : 1 . Albalate de las Nogueras, Albendea, Alcantud, Alohujate , Arandilla del Arroyo, Arrancacepas, Barajas de Melo, Buciegas, BuendÃ ­a, Canalejas del Arroyo, CaÃ ±averas, CaÃ ±averuelas, Castejon, Castillo-AlbarÃ ¡Ã ±ez, Cuevas de Velasco, GascueÃ ±a, Horcajada de la Torre, Huete, Leganiel , (Maharros) Villas de Naharro, Olmeda de la Cuesta, Olmedilla de Eliz, La Peraleja, Pineda de CigÃ ¼ela, Portalrubio de Guadamajud, Priego, Puebla de Don Francisco, Saceda del RÃ ­o, Saceda Trasierra, Salmeroncillo, San Pedro Palmiches, Sotoca, Tinajas, Torralba, Valdecolmenas de Abajo, Valdecolmenas de Arriba, Valdemoro del Rey, Valdeolivas, Velliscas, Villaconejos de Trabaque, Villalba del Rey, Villanueva de Guadamajud, Villar de Domingo GarcÃ ­a, Villar del Infantado, Villar del Maestre, Villares del Saz, Villarejo de la PeÃ ±uela, Villas de la Ventosa, Vindel . 2. Abia de la Obispalia, Albadalejo del Cuende, Almodovar del Pinar, Arcas del Villar, Arcos de la Sierra, Archilla de Cuenca,. BarchÃ ­n del Hoyo, BascuÃ ±ana de . San Pedro, Beamud, Buenache de la Sierra, , CaÃ ±amares, Castillejo-Sierra, La Cierva, Collados, Colliga, Cuenca, Chumillas, Enguidanos, Fresneda de Altarejos, Fresneda de la Sierra, La Frontera, Fuentes (JÃ ¡vaga) Fuentenava de Javaga, Mariana, Monteagudo de las Sainas, Olmeda del Rey, Palomera, Paracuellos, La Parra de las Vegas, La Pesquera, Piqueras del Castillo, Portilla, Ribagorda, Ribatajada, Solera del GabaldÃ ³n, Sotos, Tondos, Torrecilla, UÃ ±a, Valdecabras, ValdetÃ ³rtola, Valdemorillo de la Sierra, Valdemoro-Sierra, (Valera de Abajo) Valeras, Villalba de la Sierra, Villanueva de los Escuderos, Villares del Saz de Arcas, Villar de Olalla, Zarzuela. 3 . AlcalÃ ¡ de la Vega, Algarra, Aliaguilla, Arguisuelas , Boniches, Campillos-Paravientos, Campillos-Sierra, CaÃ ±ada del Hoyo, CaÃ ±ete, Carboneras de Guadazaon, . Cardenete, Casa de Garcimolina, El Cubillo, Fuentelespino de Hoya, Garaballa, Graja de Campalbo, Llenarejos, Lluergina, Landete, Mira, Hoya, Marboneta, PajarÃ ³n, Pajaroncillo, Peille, Salinas del Manzano, SalvacaÃ ±ete, San Martin de Boniches, Santa Cruz de Hoya, Talayuelas, Tejadillos, Villar del Humo, Villora, Yemeda. 4. AlarcÃ ³n, Buenache de AlarcÃ ³n, Campillo de Altobucy, Casas de BenÃ ­tez, Casas de Guijarro, Cosasimarro, Castillejo de Iniesta, GabaldÃ ³n, Graja de Iniesta, El Herrumblar, Hontecillas, Iniesta, LedaÃ ±a, Minglanilla, Motilla del Palancar, Olmedilla de AlarcÃ ³n, El Peral, El Picazo, Pozoseco, Puebla del Salvador, Quintanar del Rey, Rubielos Altos, Rubielos Bajos, Sisante, TÃ ©bar, Vallehermoso de la Fuente, Valverdejo, VillagarcÃ ­a del Llano, Villarpardo, Villanueva de la Jara, Villarta . 5 . La Alberca de ZÃ ¡ncara, Belmonte, Carrascosa de Hero, Casas de Fernando Alonso, Casas de Haro, Casas de los Pinos, Fuentelespino de Haro, Los Hinojosos, Hontanaya, Las Mesas, Monreal del Llano, Mota del Cuervo, Osa de la Vega, El Pedemoso, Las PedroÃ ±eras, Pozoamargo, El Provencio, Rada de Haro, San Clemente, Santa MarÃ ­a del Campo Rus, Santa MarÃ ­a de los Llanos, Tresjuncos, Vara del Rey, Villaescusa de Haro, Villamayor de Santiago y Villar de la Encina . 6 . AcebrÃ ³n, AlcÃ ¡zar del Rey, Alconchel de la Estrella, La Almarcha, Almendros, Almonacid del Marquesado, Altarejos, Atalaya del CaÃ ±avate, BelinchÃ ³n, Belmontejo, CaÃ ±adajuncosa, El CaÃ ±avate, (Carrascosa ^ C.), Campos del ParaÃ ­so, Castillo de GarcimuÃ ±oz, Cervera del Llano, Fuente de Pedro Maharro, La Hinojosa, El Hito, Honrubia, Horcajo de Santiago, Huelves, Huerta de la ObispalÃ ­a, Montalbanejo, Montalbo, Mota de Altarejos, Olivares del JÃ ºcar, Palomares del Campo, Paredes, Pinarejo, Poveda de la ObispalÃ ­a, Pozorrubio, Puebla de Almenara, RozalÃ ©n del Monte, Saelices, San Lorenzo de la Parrilla, TarancÃ ³n, Torrejoncillo del Rey, Torrubia del Campo, Torrubia del Castillo, Tribaldos, UclÃ ©s, Valverde de Jucar, Villalgordo del Marquesado, Villar de CaÃ ±as, Villar del Ã guila, Villarejo de Fuentes, Villarejo-Periesteban, Villarejo Seco, Villaverde y Pasaconsol, ZaÃ ­ra de ZÃ ¡ncara, Zarza de Tajo, Villares del Saz, Villarrubio. 30 . 9 . 88 Official Journal of the European Communities No L 270/31 Guadalajara : 1 . Albalate de Zorita, Albares, Aldeanueva de Guadalajara, Almoguera, Almonacid de Zorita, Alovera, Aranzueque, ArmuÃ ±a de TajuÃ ±a, AtanzÃ ³n, Azuqueca de Henares, Cabanillas del Campo, Casa de Uceda, El Casar de Talamanca, CaspueÃ ±as, Centenera, El Cubillo de Uceda, Chiloeches, Driebes, Escariche, Escopete, Fontanar, Fuentelahiguera de Albatago, Fuentelencina, Fuentelviejo, Fuentenovilla, GalÃ ¡pagos, Guadalajara, Hontaba, Horche, Hueva, Humanes, Illana, Loranca de TajuÃ ±a, Lupiana, MÃ ¡laga del Fresno, Malaguilla, Mazuecos, Mohernando, MondÃ ©jar, Moratilla de los Meleros, Pastrana, PeÃ ±alver, Pioz, Pozo de Almoguera, Pozo de Guadalajara, Quer, Renera, Robledillo de Mohernando, Romanones, SayatÃ ³n, Tendilla, TorrejÃ ³n del Rey, TÃ ³rtola de Henares, Uceda, Valderachas, Valdeavellano, Valdeaveruelo, Valdeconcha, Valdegrudas, ValdenuÃ ±o-FernÃ ¡ndez, Valfermoso de TajuÃ ±a, Villanueva de la Torre, Villaseca de Uceda, ViÃ ±uelas, Yebes, Yebra, Yunquera de Henares, Zorita de los Canes. 2. Albendiego, Alcolea de las PeÃ ±as, Arcorlo, Alpedroche, ArgÃ ³n, ArbancÃ ³n, Arroyo de las Fraguas, Atienza, Baides, BaÃ ±uelos, La Bodera, Bustares, Campillo de Ranas, CampisÃ ¡balos, Cantalojas, Cardoso de la Sierra, Castilblanco de Menares, Cendejas de Enmedio, Cendejas de la Torre, Cincovillas, Cogolludo, Condemios de Abajo, Condemios de Arriba, Congostrina, Entriegana, FuencemillÃ ¡n, Galve de Sobo, GascueÃ ±a de Bornova, Hiendelaencina, Mijes, La Muerce, HuÃ ©rmeces del Cerro, Diruque, Madrigal, Majaelrayo, Matarrubia, Medranda, Membrillero, Miedes de Atienza, La Mierla, La MiÃ ±osa, Monasterio, MontarrÃ ³n, Navas de Jadraque, Negredo, La OlmÃ ©da de Jadraque, la Ordial, PÃ ¡lmaces de Jadraque, Paredes de SigÃ ¼enza, Pinilla de Jadraque, PradeÃ ±a de Atienza, Puebla de BeleÃ ±a, Puebla de VallÃ ¨s, Rebolloso de Jadraque, Retiendas, RiofrÃ ­o del Llano, Robledo de Corpes, Romanillos de Atienza, San AndrÃ ©s del Congosto, Santiuste, Sauca, (Secarro) Semilla, Sienes, SigÃ ¼enza, Somolinos, TamajÃ ³n, La Toba, TordelrÃ ¡bano, Torrecilla del Ducado, Torremocha del Jadraque, Tortuero, Ujados, Valdelcubo, ValdepeÃ ±as de la Sierra, Valdesotos, Valverde de los Arroyos, Veguillas, Viana de Jadraque, Villacodima, VillarÃ ©s del Jadraque, Zarzuela de Jadraque. « 3 . Abanades, Ablanque, Alaminos, Alarilla, Alcolea del Pinar, Algora, Almadrones, Anguitas, Argecilla, Barriopedro, Brihuega, Bujalaro, Canales del Ducado, Canredondo, CaÃ ±izar, Casas de San Galindo, CastejÃ ³n de Henares, Cifuentes, Ciruelas, Cogollor, Copernal, Espinosa de Henares, Esplegares, Gajanejos, Henche, Heras de Ayuso, Hita, La Hortezuela de Ocen, Huertahernando, Iniestola, Las Inviernas, Irueste, Jadraque, Lecanda Luzaga, Mandayona, Masegoso de TajuÃ ±a, Matillas, Mirabueno, MiralrÃ ­o, Mudues, Ocentejo, Olmedo de Cobeta, Riba de Saelices, Sacecorbo, Saelices de la Sal, San AndrÃ ©s del Rey, Solanillos del Extremo, El Sotillo, Sotodosos, Taragudo, Torija, Torrecuadrilla, Torre del Burgo, Torremocha del Campo, Trijueque, Utande, Valdearenas, Valderrebollo, Villanueva de Argecilla, Villaseca de Henares, Yelamos de Abajo, Yelamos de Arriba. 4. Alcocer, AlhÃ ³ndiga, Alique, Alocen, Arbeteta, Amallones, AuÃ ±Ã ³n, Berninches, Budia, Castilforte, Chillaron del Rey, Duron, Escamilla, Mantiel, Millana, El Olivar, Pareja, PeÃ ±alen, Peralveche, Poveda de la Sierra, El Recuenco, SacedÃ ³n, SolmerÃ ³n, TrilloTrillo, Valtablado del RÃ ­o, Villaescusa de Palositos, Villanueva de AlcorÃ ³n, Zadrejas. . Toledo : 1 . AlcaÃ ±izo, Alcolea de Tajo, Almendral de la CaÃ ±ada, Almorox, AzutÃ ¡n, Buenaventura, Calera y Chozas, Caleruela, Calzada de Oropesa, Cardiel, Casar de Escalona, Castillo de Bayuela, Cazalegas, Los Cerralbos, Cervera de los Montes, Escalona, GarciotÃ ºn, Las Herencias, Herreruela, Hinojosa de San Vicente, Hormigos, La Iglesuela, IllÃ ¡n de Vacas, Lagartera, Marrupe, Mejorada, MontearagÃ ³n, Montesclaros, NavalcÃ ¡n, Navamorcuende, Nombela, Ã uÃ ±o GÃ ³mez, Oropesa, Paredes de Escalona, Parrillas, Pelahustan, Pepino, El Puente del Arzobispo, El Real San Vicente, San RomÃ ¡n de los Montes, Santa Cruz de Retamar, Sartajada, Segurilla, Sotillo, Talavera de la Reina, Torralba de Oropesa, Torrico, Valdeverdeja, Velada, Las Ventas de Retamosa, Las Ventas de San JuliÃ ¡n . 2. Alameda de la Sagra, AlcabÃ ³n, AÃ ±over de Tajo, ArcicÃ ³llar, Barcience, Borox, CabaÃ ±as, Camarenilla, Camarena, Carranque, Carriches, Casarrubios Monte, Cedillo del Condado, Cobeja, Chozas de Canales, Domingo PÃ ©rez, Esquivias, Fuensalida, Gerindote, Huecas, Illescas, Lominchar, Lucillos, MagÃ ¡n, Maqueda, MÃ ©ntrida, NovÃ ©s, Numancia de la Sagra, Otero, Pantoja, Palomeque, Portillo de Toledo, Quismondo, Recas, Rielves, Santa Olalla, SeseÃ ±a, Torre de Esteban MembrÃ ¡n, Torrijos, Ugena, Val de Santo Domingo, Valmojado, Villamiel, Villaluenga Sagra, Villaseca de la Sagra, El Viso de San Juan, Yeles, Yuncler, Yunclillos, Yuncos. 3 . Albarreal de Tajo, ArgÃ ©s, Bargas, Burguillos, BurujÃ ³n, Carmena, El CarpiÃ ³ de Tajo, Cebolla, Casasbuenas, Cobiso, Erustes, Escalonilla, Cuadamur, Layos, Malpica de Tajo, La Mata, Mazarambroz, Mesegar, Manbroca, MocejÃ ³n, Noez, OlÃ ­as del Rey, La Pueblanueva, Puebla de MontalvÃ ¡n, PolÃ ¡n, Toledo. 4. Alcaudete de la Jara, Aldeanueva de Barbarroya, Aldeanueva de San BartolomÃ ©, Belvis de la Jara, Campillo de la Jara, Espinoso del Rey, La Estrella, Mohedas de la Jara, Nava dÃ © Ricomalillo, Navalmoralejo, Puerto de San Vicente, Retamoso, Robledo del Mazo, Sevilleja de la Jara, Torrecilla de la Jara. No L 270/32 Official Journal of the European Communities 30 . 9 . 88 5. Cuerva, GÃ ¡lvez, Hontanar, Menasalbas, Navahermosa, Los Navalmorales, Los Navalucillos, Pulgar, San BartolomÃ © de las Abiertas, San MartÃ ­n de los Montes, San MartÃ ­n de Pusa, San Pablo de los Montes, Santa Ana de Pusa, TotanÃ ©s, Las Ventas de PeÃ ±a Aguilera, Villarejo de MontalbÃ ¡n . 6 . AjofrÃ ­n , Almonacid, Consuegra, Chueca, Madridejos, Manzaneque, Marjaliza, Mascaraque, Mora, Orgaz, Sonseca, Turleque. 7. CabaÃ ±as de Yepes, Cabezamesada, CamuÃ ±as, Ciruelos, Corral de Almaguer, Dosbarrios, La Guardia, Huerta de ValdecarÃ ¡banos, Lillo, Miguel Esteban, Noblejas, OcaÃ ±a, OntÃ ­gola, Puebla de Almoradiel, Quero, Quintanar de la Orden, El Romeral, Santa Cruz de la Zarza, Tembleque, El Toboso, VillacaÃ ±as, Villa de Don Fadrique, Villafranca de los Caballeros, Villanueva de Alcardete, Villarrubia de Santiago, Villasequilla de Yepes, Villatobas, Yepes. Avila : 1 . Arenas de San Pedro, Candeleda, Poyales del Hoyo. 2. MombeltrÃ ¡n, Guisando, El Hornillo, El Arenal, Cuevas del Valle, Villarejo del Valle, San Esteban del Valle, Santa Cruz del Valle. 3 . Lanzahita, Pedro Bernardo, Gavilanes, Mijares, Casavieja, Piedralaves, La Adrada, Sotillo de la Adrada, Casillas, Navahondilla, Santa Maria del Tietar, Higuera de las DueÃ ±as, Fresnedilla . 4. Cebreros, El Barraco, El Tiemblo, El Hoyo de Pinares . Salamanca : 1 . Ahigal de los Aceiteros, AldeadÃ ¡vila de la Ribera, Bermellar, Bouza, Corporario, Fregonoda, Minojosa de Duero, Lumbrales, Masueco de la Ribera, Mieza, PereÃ ±a, Puerto Seguro, Redonda (La), San Felices de los Gallegos, Saucelle, Sobradillo, Villarino de los Aires, Vilvestre, Villar de Ciervo, Villar de la Yegua. 2. Casas del Conde, Cepada, Cerro (El), Colmenar de Montemayor, Cristobal, Garcibuey, Herguijuela de la Sierra, Lagunilla, Miranda del CastaÃ ±ar, Mogarraz, Molinillo, Monforte de la Sierra, Pinedas, San Esteban de la Sierra, SantibÃ ¡Ã ±ez de la Sierra, San Martin del CastaÃ ±ar, Sequeros, Sotoserrano, Valero de la Sierra, Valdelageve, Villanueva del Conde. Zamora : Fermoselle Comunidad Autonoma : CataluÃ ±a Barcelona : 1 . ArgenÃ §ola, Bellprat, El Bru?, Cabrera d'Igualada, Calaf, Calonge de Segarra, Capellades, Carme, Castellfollit de RiubregÃ ³s, CastellolÃ ­, Copons, Igualada, Jorba, La Llacuna, Masquefa, La Molsosa, Montmaneu, Odena, OrpÃ ­, Piera, Pierola, La Pobla de Claramunt, Els Prats de Rei, Pujalt, Rubio, Sant MartÃ ­ de Tous, Sant Marti Sesgueioles, Sant Pere Sallavinera, Santa Margarida de Montbui, Santa MarÃ ­a de Miralles, La Torre de Claramunt, Vallbona d'Anoia, Veciana, Vilanova del Cami. Avinyonet del PenedÃ ©s, Les Cabanyes, Castellvi de la Marca, Font-Rubi, GÃ ©lida, La Granada, Mediona, OlÃ ©rdola, Pacs del PenedÃ ©s, El PlÃ del PenedÃ ©s, Pontons, Puigdalber, Sant Cugat de Sesgarrigues, Sant Lloren? d'Hortons, Sant Marti Sarroca, Sant Pere de Riudebitlles, Sant QuintÃ ­ de Mediona, Sant Sadurni d'Anoia, Santa FÃ © de PenedÃ ©s, Santa Margarida i els Monjos, Subirats, Torrelavit, Torrelles de Foix, Viiafranca del PenedÃ ©s, VilobÃ ­ del PenedÃ ©s. Canyelles, Castellet i la Gomal, Cubelles, Olesa de Bonesvalls, Olivella, Sant Pere de Ribes, Sitges, Vilanova i la GeltrÃ º . 2. Abrera, Begues, Castelldefels, Castellvi de Rosanes, CervellÃ ³, CollbatÃ ³, Corbera de Llobregat, Cornelia de Llobregat, Esparreguera, GavÃ ¡, Martorell, Molins de Rei , Olesa de Montserrat, PallejÃ , El Papiol, El Prat de Llobregat, Sant Andreu de la Barca, Sant Boi de Llobregat, Sant Climent de Llobregat, Sant Esteve de Ses Rovires, Sant Feliu de Llobregat, Sant Joan DespÃ ­, Sant VicenÃ § deis Horts, Santa Coloma de CervellÃ ³, Torrelles de Llobregat, Vallirana, Viladecans. 3 . Aguilar de Segarra, ArtÃ ©s, AvinyÃ ³, Balsareny, Calders, CallÃ ºs, Cardona, Castelbell i el Vilar, Castellfollit del Boix, CastellgalÃ ­ , Castellnou de Bages, Estany 1', Fonollosa, GaiÃ ¡, Manresa, Marganell, MoiÃ , Monistrol de Calders, Monistrol de Montserrat, Mura, Navarcles, Navas, El Pont de Vilomara i Rocafort, Rajadell, Salient, Sant Feliu Saserra, Sant FruitÃ ³s de Bages, Sant Joan de Vilatorrada, Sant Mateu de Bages, Sant Salvador de Guardiola, Sant VincenÃ § de Castellet, Santa Maria d'OlÃ ³, Santpedor, SÃ ºria, Talamanca. 30 . 9. 88 Official Journal of the European Communities No L 270/33 4. Barbera del Valles, Caldes de Montbui, Castellar del VallÃ ¨s, Castellbisbal, Cerdanyola del Valles, Gallifa, Matadepera, Monteada i Reixac, Palau de Plegamans, PolinyÃ , Rellinars, Ripollet, RubÃ ­, Sabadell, Sant Cugat del VallÃ ¨s, Sant Lloren? Savall, Sant Quirze del VallÃ ¨s, Santa Perpetua de Mogoda, Sentmenat, Terrassa," Ullastrell, Vacarisses, Viladecavalls . 5. Aiguafreda, L'Ametlla del VallÃ ¨s, Bigues i Riells, Campins, Canovelles, CÃ noves, Cardedeu, Castellcir, CastellterÃ §ol, Fogars de MontclÃ ºs, Les Franqueses del VallÃ ¨s, La Garriga, Granera, Granollers, Gualba, La Llagosta, LliÃ §Ã d'Amunt, LliÃ §Ã de Vail, Llinars del VallÃ ¨s, Martorelles, Mollet del VallÃ ¨s, Montmany-FigarÃ ³, MontmelÃ ³, MontornÃ ¨s del VallÃ ¨s, Montseny, Parets del VallÃ ¨s, La Roca del VallÃ ¨s, Sant Antoni de Vilamajor, Sant Celoni, Sant Esteve de Palautordera, Sant Feliu de Codines, Sant Fost de Capcentelles, Sant Pere de Vilamajor, Sant Quirze Safaja, Santa Eulalia de Rondana, Santa MarÃ ­a de Martorelles, Santa MarÃ ­a de Palautordera, Tagamanent, Vallgorguina, Vallromanes, Vilalba Sasserra, Vilanova del VallÃ ¨s . Gerona : Agullana, AlbanyÃ , L'Armentera, Avinyonet de PuigventÃ ³s, BÃ scara, Biure, Boadella d'EmpordÃ , Borrassa, Cabanelles, Cabanes, CadaquÃ ©s, Cantallops, Capmany, Castello d'EmpÃ ºries, Cistella, Colera, Darnius, L'Escala, Espolla, El Far D'EmpordÃ ¡, Figueres, FortiÃ , CarrigÃ s, Garriguella, La Jonquera, Llad6, LlanÃ §Ã , Llers, MaÃ §anet de Cabrenys, Masarac, Mollet de Peralada, Navata, Ordis, Palau de Santa EulÃ lia, Palau-saverdera, Pau, Pedret i MarzÃ ¡, Peralada, Pont de Molins, Pontos, El Port de la Selva, Portbou, Rab6s, Riumors, Roses, Sant Climent Sescebes, Sant LlorenÃ § de la Muga, Sant Miquel de FluviÃ , Sant Mori, Sant Pere Pescador, Santa Llogaia d'Alguema, Saus, La Selva de Mar, Siurana, Terrades, Torroella de FluviÃ , La Vajol, Ventall6, VilabertrÃ n, Viladamat, Vilafant, Vilajuiga, Vilamacolum, Vilamalla, Vilamaniscle, Vilanant, Vila-sacra, Vilaur. Albons, Begur, Bellcaire d'EmpordÃ , La Bisbal d'EmpordÃ , Calonge, Castell-Platja d'Aro, Colomers, CorÃ §Ã , Cruilles, Monells i Sant Sadurni de 1'Heura, FoixÃ , Fontanilles, Forallac, Garrigoles, Gualta, Jafre, Mont-ras, Palafruguell, Palam6s, Palau-Sator, Pals, ParlavÃ , La Pera, RegenÃ §Ã ³s, RupiÃ , Sant Feliu de GuÃ ­xols, Santa Cristina d'Aro, Serra de Dar6, La Tallada d'EmpordÃ ¡, Torrent, Torroella de MontgrÃ ­, Ulla, Ullastret, Ultramort, Vall-Llobrega, Verges, Vilopriu. Aiguaviva, Banyoles, BescanÃ ³, Bordils, CamÃ ³s, Camplong, Canet d'Adri, Cassa de la Selva, CelrÃ , Cervia de Ter, Cornelia de Terri, CrespiÃ , EsponellÃ , FlaÃ §Ã , Fontcoberta, Fornells de la Selva, Girona, JuiÃ , Llagostera, Llambilles, Madremanya, Palol de Revardit, Porqueres, Quart, Salt, Sant Andreu Salou. Argelaguer, BesalÃ º, Beuda, Castellfollit de la Roca, Maia de Montcal, Mieres, Montagut, Olot, Les Planes d'Hostoles, Les Preses, Riudaura, Sales de Llierca, Sant Aniol de Finestres, Sant Feliu de Pallerols, Sant Ferriol, Sant Jaume de Llierca, Sant Joan les Fonts, Santa Pau, TortellÃ , La Vail d'en Bas, la Vail de Bianya. LÃ ©rida : 1 . Aitona, Els AlamÃ ºs, AlbatÃ rrec, AlcanÃ ³, AlcarrÃ s, Alcoletge, AlfÃ ©s, Alguaire, Almacelles, Almatret, Almenar, Alpicat, Artesa de Lleida, Aspa, Bell-lloc d'Urgell, Benavent de SegriÃ ¡, Corbins, Fondarella, GolmÃ ©s, La Granja d'Escarp, Llardecans, Lleida, Maials, Massalcoreig, Miralcamp, Mollerussa, Montoliu de Lleida, Palau d'Angelsola, Puigverd de Lleida, RossellÃ ³, Sarroca de Lleida, SaerÃ ³s, Sidamon, Soses, Sudanell, Sunyer, Torrebesses, Torrefarrera, Torres de Segre, Torre-serona, Vilanova de la Barca, Vilanova de SegriÃ ¡. 2. L'AlbagÃ ©s, L'Albi , Arbeca, Bellaguarda, Les Borges Blanques, Bovera, Castelldans, CerviÃ ¡ de les Garrigues, El Cogul, L'Espluga Calba, La Floresta, Fulleda, La Granadella, Granyena de les Garrigues, Juncosa, Juneda, Els Omellons, La Pobla de CÃ ©rvoles, PuiggrÃ ³s, El Soleras, TarrÃ ©s, Els Torms, Torregrossa, El Vilosell , Vinaixa. 3 . Ager, Albesa, AlfarrÃ s, Algerri, AlÃ ³s de Balaguer, Artesa de Segre, Les Avellanes i Santa Linya, Balaguer, La BaronÃ ­a de Rialb, Bellcaire d'Urgell, Bellmunt d'Urgell, Bellvis, Cabanabona, Camerasa, CastellÃ ³ de Farfanya, Cubells, Foradada, Ivars de Noguera, Linyola, MenÃ rguens, Montgai, Oliola, Os de Balaguer, Penelles, El Posal, Ponts, La Portella, Preixens, La Sentiu de SiÃ ³, TÃ ©rmens, Tiurana, Torrelameu, Vallfogona de Balaguer, Vilanova de l'Aguda, Vilanova de MeiÃ . 4. Biosca, Cervera, EstarÃ ¡s, Granyanella, Granyena de Segarra, Guissona, Ivorra, Massoteres, Montoliu de Segarra, Les Oluges, Els Plans de SiÃ ³, Ribera d'Ondara, SanaÃ ¼ja, Sant Guim de Freixenet, Sant Guim de la Plana, Sant Ramon, Talavera, Tarroja de Segarra, Tora, Torreflor, Vallfogons de Riucorb. 5. Agramunt, Anglesola, Barbens, Belianes, Bellpuig, Castellnou de Seana, CastellserÃ , Ciutadilla, La Fuliola, GuimerÃ , Ivars d'Urgell, MaldÃ , MontornÃ ¨s de Segarra, Nalec, Els Omells de Na Gaia, OssÃ ³ de SiÃ ³, Preixana, Puigverd d'Agramunt, Sant Marti de Riucorb, TÃ ¡rrega, Tornabous, Vallbona de les Monges, VerdÃ º, Vilagrassa, Vilanova de Bellpuig, Vila-sana. 6. Alas i Cerc, Aristot i Toloriu, ArsÃ ¨guel, Bassella, CabÃ ³, Cava, Coll de NargÃ ³, Estamariu, FÃ ­gols i AlinyÃ , Josa i TuixÃ ©n, Montferrer i CastellbÃ ³, Oliana, OrganyÃ , Peramola, Ribera d'Urgellet, La Seu d'Urgell, Les Valls d'Aguilar, Les Valls de Valira, La Vansa i FÃ ³rnols . 7. Barruera, Castell de Mur, Gavet de la Conca, Isona i Conca Delia, Llimiana, Pallars JussÃ , La Pobla de Segur, El Pont de Suert, Salas de Pallars, Sant Esteve de la Sarga, Sarroca de Bellera, Senterada, Talarn, La Torre de Cabdella, Tremp, Vilaller. 8 . Castellar de la Ribera, Clariana de Cardener, La Coma i la Pedra, Guixers, Lladurs, Llobera, NavÃ ¨s, OdÃ ©n, Olius, Pinell de SolsonÃ ¨s, Pinos, Riner, Sant Lloren? de Morunys, Solsona. No L 270/34 Official Journal of the European Communities 30 . 9 . 88 Tarragona : 1 . ArnÃ ©s, Batea, Bot, Caseres, Corbera d'Ebre, La Fatarella, Gandesa, Horta de San Joan, El Pinell de Brai, La Pobla de Massaluca, Prat de Comte, Villalba dels Arcs . 2. AseÃ ³, Benissanet, Flix, Garcia, Ginestar, Miravet, Mora d'Ebre, Mora la Nova, La Palma d'Ebre, Rasquera, Riba-roja d'Ebre, Tivissa, La Torra de L'Espanyol , Vinebre . 3 . L'Aldea, Aldover, Alfara de Carles, L'Ametlla de Mar, Benifallet, CamarlÃ ©s, Deltebre, PaÃ ¼ls, El PerellÃ ³, Roquetes, Sant Jaume d'Enveja, Tivenys, Tortosa, Xerta, Alcanar, Amposta, Freginals, La Galera, Godall, Mas de Barberans, Masdenverge, Sant Carles de la RÃ ¡pita, Santa Barbara, La SÃ ©nia, Ulldecona. 4. Barbera de la Conca, Blancafort, Conesa, L'Espluga de FrancolÃ ­, ForÃ ¨s, Llorac, Montblanc, Passanant, Les Piles, Pira, Rocafort de Queralt, Santa Coloma de Queralt, Santa Perpetua de GaiÃ ¡, Sarral, SavallÃ del Comtat, Senan, Solivella, Validara, Vilanova de Prades, Vilaverd, VimbodÃ ­ . 5 . AiguamÃ ºrcia, Alcover, AliÃ ³, BrÃ ¡fim, Cabra del Camb, Figuerola del Camp, Masllorenc, La MasÃ ³, El MilÃ , Montferri, Mont-ral, Nulles, El Pla de Santa Maria, El Pont D'Armentera, Puigpelat, Querol , La Riba, RodonyÃ , El Rourell, Vallmoll, Valls, Vilabella, Vila-rodona. L'Albiol , l'Aleixar, Alforja, Almoster, L Argentera, Les Borges del Camp, Botarell, Cambrils, Capafonts, Castellvell del Camp, Colldejou, DuesaigÃ ¼es, La FebrÃ ³, Maspujols, MontbriÃ ³ del Camp, Montroig del Camp, Prades, Pratdip, Reus, Riudecanyes, Riudecols, Riudoms, La Selva del Camp, VandellÃ ²s, Vilanova d'Escornalbou, Vilaplana, Vinyols i els Arcs . Altafulla, Bonastre, El Catllar, ConstantÃ ­, Creixell, Els Garidells, El Morell, La Nou de GaiÃ ¡, Els Pallaresos Perafort, La Pobla de Mafumet, La Pobla de MontornÃ ©s, Renau, La Riera de GaiÃ ¡, Roda de BarÃ , SalomÃ ³, La Secuita, Tarragona, Torredembarra, Vespella, Vilallonga del Camp, Vila-seca i Salou. 6 . ArbolÃ ­ , Bellmunt del Priorat, La Bisbal de Falset, Cabassers, CapÃ §anes, Cornudella de Montsant, Falset, La Figuera, Gratallops, Els Guiamets, LloÃ , Marga, Margalef, El Masroig, El Molar, La Morera de Montsant, Poboleda, Porrera, Pradell, La Torre de Fontaubella, Torroja del Priorat, Ulldemolins, La Vilella Alta, La Vilella Baixa. 7 . Albinyana, L'ArboÃ §, Banyeres del PenedÃ ©s, Bellvei, La Bisbal del PenedÃ ©s, Calafell, Cunit, Lloren? del PenedÃ ©s, Montmell, Sant Jaume deis Domenys, Santa Oliva, El Vendrell . Badajoz 1 . San Vicente de AlcÃ ¡ntara, La Codosera, Alburquerque, Villar del Rey, Puebla de Obando, La Roca de la Sierra, Cordobilla de LÃ ¡cara, La Nava de Santiago, Carmonita, AljucÃ ©n, Carrascalejo, Miraudilla. 2 . Badajoz, Talavera la Real, Montijo, Puebla de la Calzada, LobÃ ³n, Torremayor, La Garrovilla, Esparragalejo, Arroyo de San ServÃ ¡n, Calamonte, MÃ ©rida, Valverde de MÃ ©rida, Don Alvaro, Alange, Zarza de Alange, Villagonzalo, Trujillanos, San Pedro de MÃ ©rida, Cristina, GuareÃ ±a, Valdetorres, Mengabrill, Santa Amalia, MedellÃ ­n, Don Benito, La Haba, Magacela, La Coronada, Villanueva de la Serena, Rena, Villar de Rena, Acedera, Orellana de la Sierra, Orellana la Vieja, Navalvillar de Pela. 3 . Olivenza, Valverde de LeganÃ ©s, La Albuera, EntrÃ ­n Bajo, EntrÃ ­n Alto, Torre de Miguel Sesmero, Almendral, Nogales, SalvaleÃ ³n, Salvatierra de los Barros, La Morera, La Parra, Feria, La Lapa, Santa Marta de los Barros, Aceuchal , Corte de Peleas, Solana de los Barros, Almendralejo, TorremegÃ ­a, Villalba de los Barros, Villafranca de los Barros, Fuente del Maestre, Ribera del Fresno, Puebla del Prior, Los Santos de Maimona, Puebla de Sancho Ferez, Zafra, Medina de las Torres, Calzadilla de los Barros, Bienvenide, Usagre. 4. Puebla de Alcocer, Casas de Don Pedro, Esparragosa de Lares, Talarrubias, Garbayuela, Siruela, Sancti-Spiritus, Risco, PeÃ ±alsordo, Capilla, Zarza-Capilla, Garlitos, Baterno, Tamurejo, Fuenlabrada de los Montes, Villarta de los Montes, Herrera del Duque, Valdecaballeros, Castilblanco, Helechosa de los Montes . 5 . Valle de la Serena, Zalamea de la Serena, Higuera de la Serena, Quintana de la Serena, Malpartida de la Serena, Esparragosa de la Serena, Campanario, Castuera, Benquerencia de la Serena, Cabeza del Buey, Monterrubio de la Serena. 6 . Cheles, Almendral, TÃ ¡liga, Villanueva del Fresno, Valencia del Mombuey, Zahinos, Oliva de la Frontera, Higuera de Vargas, Barcarrota, Valle de Matamoros, Valle de Santa Ana, Jerez de Los Caballeros, Alconera, Burguillos del Cerro, Valverde de Burguillos, Atalaya, Valencia del Ventoso, Fregenal de la Sierra, Higuera la Real , Bodonal de la Sierra, Cabeza la Vaca, Fuentes de LeÃ ³n, Segura de LeÃ ³n, Calera de LeÃ ³n, Monasterio, MontemolÃ ­n, Fuente de Cantos, Llerena, Reina, Casas de Reina, Trasierra, Puebla del Maestre, Fuente del Arco, VillagarcÃ ­a de la Torre, Higuera de Llerena, Hinojosa del Valle, Llera, Valencia de las Torres, Maguilla, Berlanga, Ahillones, Valverde de Llerena, Malcocinado, Azuaga, Granja de Torrehermosa, Peraleda del Zaucejo, Campillo de Llerena, Retamal de Llerena, Hornachos, Puebla de la Reina, Palomas, Oliva de MÃ ©rida, Manchita. 30. 9 . 88 . No L 270/35Official Journal of the European Communities CÃ ¡ceres : 1 . Acebo, Ahigal, Cadalso, Caminomorisco, Casar de Palomero, Casares de las Hurdes, Cerezo, Cilleros, DescargamarÃ ­a, Eljas, Gata, Guijo de Coria, Guijo de Galisteo, Guijo de Granadilla, HernÃ ¡n PÃ ©rez, Hoyos, Ladrillar, Marchagaz, Mohedas, Montehermoso, Moraleja, MuÃ ±omoral, Palomero, Perales del Puerto, La Pesca, Pozuelo de ZarzÃ ³n, Pinofranqueado, Robledillo de Gata, San MartÃ ­n de Trevejo, Santa Cruz de Paniagua, SantibaÃ ±ez el Alto, SantibaÃ ±ez el Bajo, Torrecilla de los Angeles, Torre de Don Miguel, Valverde del Fresno, Villa del Campo, Villamiel, Villanueva de la Sierra, Villasbuenas de Gata . 2. AbadÃ ­a, Aldeanueva de la Vera, Aldeanueva del Camino, Arroyomolinos de la Vera, BaÃ ±os, Barrado, Cabezabellosa, Cabezuela del Valle, Cabrero, Casas del CastaÃ ±ar, Casas del Monte, Collado, Cuacos de Yuste, La Garganta, Gargantilla, Garguera, La Granja, Guijo de Santa BÃ ¡rbara, HervÃ ¡s, JaraÃ ­z de la Vera, Jarandilla, Jarilla, Jerte, Losar de la Vera, Madrigal de la Vera, Malpartida de Plasencia, Navaconcejo, PasarÃ ³n de la Vera, Piornal, Plasencia, Rebollar, Robledillo de la Vera, Segura de Toro, Talaveruela, Tejeda de TiÃ ©tar, Tornavacas, El Torno, Torremenga, Valdastillas, Valverde de la Vera, Viandar de la Vera, Villanueva de la Vera, Villar de Plasencia, Zarza de Granadilla . 3 . Almaraz, Belvis de Monroy, Berrocalejo, Bohonal de Ibor, CabaÃ ±as del Castillo, Carrascalejo, Casas de Miravete, CastaÃ ±ar de Ibor, Garvin, Ã l Gordo, Higuera, Mesas de Ibor, Millanes, Navalmoral de la Mata, Navalvillar de Ibor, Peraleda de la Mata, Peraleda de San RomÃ ¡n, Robledollano, Romangordo, ValdecaÃ ±as, Valdehuncar, Valdelacasa de Tajo, Villar del Pedroso. 4. Albertura, AlcollarÃ ­n, Alia, Berzocana, Campolugar, CaÃ ±amero, Conquista de la Sierra, Garciaz, Ibahernando, Guadalupe, Herguijuelo, LogrosÃ ¡n, MadroÃ ±era, Madrigalejo, Navazuelas, Puerto de Santa Cruz, Santa Cruz de la Sierra, Trujillo, VillamesÃ ­as, Zorita. 5. Albala, Alcuescar, Aldea del Cano, AlmoharÃ ­,n Arroyomolinos de MontÃ ¡nchez, Benquerencia, Botija » Casas de Don Antonio, Escurial, Ibahernando, Miajadas, MontÃ ¡nchez, Robledillo de Trujillo, Ruanes, Salvatierra de Santiago, Santa Ana, Torre de Santa MarÃ ­a, Torremocha, Valdefuentes, Valdemorales, Zarza de MontÃ ¡nchez. 6. Acehuche, Aldeacentenera, Aldea del Cano, Aldea de Trujillo, Aldehuela de Jerte, Aliseda, AlcÃ ¡ntera, Arroya de la Luz, Brozas, CÃ ¡ceres, Cachorrilla, Calzadilla, CaÃ ±averal , Carbajo, Carcaboso, Casar de CÃ ¡ceres, Casas de Don GÃ ³mez, Casas de MillÃ ¡n, Casatejada, Casillas de Coria, CeclavÃ ­n, Cedillo, La Cumbre, Coria, Estorninos, Galisteo, Garganta la Olla, Garrovillas, Herrera de AlcÃ ¡ntara, Herreruela, Hinojal , Holguera, Huelaga, Jaraicejo, Majadas, Malpartida de CÃ ¡ceres, Mata de AlcÃ ¡ntara, Membrio, Mirabel, Monroy, Morcillo, Navas del MadroÃ ±o, Oliva de Plasencia, Pedroso de AcÃ ­m, Pescueza, Piedras Albas, Plascenzuela, Portaje, Portezuelo, Riolobos, Salorino, Santa Marta de Masgasca, Santiago de AlcÃ ¡ntara, Santiago del Campo, Saucedilla, Serradilla, SerrejÃ ³n, Sierra de Fuentes, TalavÃ ¡n, Talayuela, Toril, Torrecillas de la Tiesa, Torrejoncillo, TorrejÃ ³n el Rubio, Torreorgaz, Torrequemada, Valdeobispo, Valencia de AlcÃ ¡ntara, Villa del Rey, Zarza la Mayor. Comunidad Autonoma : La Rioja La Rioja : LogroÃ ±o, Fuenmayor, Agoncillo, Alcanadre, Navarrete, SotÃ ©s, Medrano, Entrena, Sojuela, Sorzano, Lardero, Albelda, Nalda, Villamediana, Alberite, Clavijo, Murillo de Rio Leza, Ribafrecha, Leza de Rio Leza, Corera, , Santa Engracia, Galilea, El Redal, Ausejo, OcÃ ³n, Lagunilla. PradejÃ ³n, Calahorra, RincÃ ³n de Soto, Aldeanueva de Ebro, Alfaro, El Villar de Arnedo, Tudelilla, Arnedo, Santa Eulalia, Herce, Quel, Autol, GrÃ ¡valos, Cervera de Rio Alhama, Aguilar, Igea. Arnedillo, Cornago, Muro de Aguas, PrÃ ©jano, Robres. v Comunidad Aut6noma : Madrid Madrid : Ajalvir, Aldea del Fresno, Ambite, Aranjuez, Arroyomolinos, Belmonte de Tajo, Brunete, Camarma E, CarabaÃ ±a, Cenicientos, Colmenar Arroyo, Corpa, ChapinerÃ ­a, Estremera, Fuenlabrada, FuentidueÃ ±a Tajo, GriÃ ±on, LeganÃ ©s, Madrid, Mejorada del Campo, Moraleja de Enmedio, M6stoles, Navalcarnero, Nuevo Baztan, Orusco, Patones, Perales TajuÃ ±a, Pinto, Pozuelo del Rey, RedueÃ ±a, Rivas-Vaciamadrid, San Martin Vega, El Alamo, Algete, Anchuelo, Arganda, Batres, Brea de Tajo, Cadalso de los Vidrios, Campo Real, Casarrubuelos, Ciempozuelos, Colmenar Oreja, Cubas, Chinchon, Fresno Torote, Fuente el Saz, Getafe, Humanes, Loeches, Meco, El Molar, Morata TajuÃ ±a, Navalagamella, Navas del Rey, Olmeda Fuentes, Parla, Pelayos Presa, Pezuela Torres, Pozuelo Alarc6n, Quijorna, Ribatejada, Rozas Puerto Real, S. Martin Valdeiglesias, Santorcaz, Serranillos Valle, Talamanca Jarama, Titulcia, TorrejÃ ³n Velasco, Torremocha Jarama, Valdaracete, Valdelaguna, Valdemoro, Valdetorres Jarama, Valverde Alcala, Villaconejos, Villalbilla, Villamanta, Villanueva CaÃ ±ada, Villar del Olmo, Villaviciosa de Od6n, Santos Humosa, Sevilla Nueva, Tielmes, Torrej6n Calzada, Torrelaguna, Torres Alameda, Valdeavero, Valdemorillo, ValdepiÃ ©lagos, Valdilecha, Velilla S.A., Villa Prado, Villamanrique T., Villamantilla, Villenueva P., Villarejo S., Zarzalejo. No L 270/36 Official Journal of the European Communities 30 . 9 . 88 Comunidad AutÃ ³noma : Murcia Murcia : 1 . Abanilla, Fortuna, Jumilla, Yecla . 2. Bullas, Calasparra, Caravaca, CehegÃ ­n, Moratalla. * 3 . AbarÃ ¡n, Albudeite, Alcantarilla, Alguazas, Archena, Beniel , Blanca, Campos del RÃ ­o, Ceuti , Cieza, LorquÃ ­, Molina de Segura, MuÃ ­a, Murcia, Ojos, Pliego, Ricote, Santomera, Torres de Cotillas, Ulea, Villanueva. 4. Ã guilas, Aledo, Alhama de Murcia, Librilla, Lorca, MazarrÃ ³n, Puerto Lumbreras, Totana. 5 . Cartagena, Fuente-Ã lamo, Los AlcÃ ¡zares, San Javier, San Pedro del Pinatar, Torre-Pacheco, La UniÃ ³n . Comunidad Foral de Navarra . Navarra : 1 . Ablitas, Barillas, Cascante, CintruÃ ©nigo, Corella, Fitero, Monteagudo, Murchante, Tudela, Tulebras . 2. Albar, Andosilla, Arguedas, Artajona, Barasoain, Beire, Berbinzana, Carear, Caseda, Eslava, Ezprogui, Gallipienzo, Larraga, Leache, Lerga, LerÃ ­n, LiÃ ©dena, Lodosa, Marcilla, Mendigorria, Milagro, Miranda de Arga, Murillo el Cuende, Murillo el Fruto, Olite, Oloriz, Pitillas, Pueyo, Sada de SangÃ ¼esa, San AndriÃ ¡n, San MartÃ ­n de Unx, Santacara, Sartaguda, Tafalla, Ujue, Villafranca, Yesa, SangÃ ¼esa. 3 . AlberÃ ­n, Allo, Aras, Los Arcos, Arellano, ArmaÃ ±anzas, Arroniz, Artazu, Ayegui , Azuelo, BarbarÃ ­n, Bargota, El Busto, Cirauqui, Ciriza, Desojo, Dicastillo, Echauri, Espronceda, Estella, Etayo, Guesalaz, Guirguillano, Iguzquiza, Lazagurria, Luquin, MaÃ ±eru, Mendavia, Mendaza, Metauten, Mirafuentes, MorentÃ ­n, MuÃ ©s, Muruabal, Obanos, Oteiza, Sansol, Sesma, Sorlada, Torralba del RÃ ­o, Torres del RÃ ­o, Viana, Villamayor de MonjardÃ ­n, Villatuerta, Yerri . Comunidad AutÃ ³noma : PaÃ ­s Vasco Ã lava : OyÃ ³n, Laguardia, YÃ ©cora, Lanciego, Lapuebla de Labarca, Moreda, Barriobusto y Labraza. Comunidad AutÃ ³noma : Valencia CastellÃ ³n : 1 . Zorita, Palanques, Villores, Forcall, Todolella, Olocau, La Mata de Morella, Cinctores, Portell de Morella, Castellfort, Villafranca del Cid, Ares del Maestre, Ortells, Morella, Vallibona, Puebla de Benifasar, Castell de Cabres, Vistabella, Chodos, Villahermosa, Alcora, Figueroles, Lucena del Cid, Ludiente, Castillo de Villamalefa, Zucaina, Corachar, Bojar, Fredes, Bellestar, Chiva de Morella, HÃ ©rbes y Cortes de Arenoso. 2. Bel , Rosell, San Rafael, Canet lo Roig, Traiguera, Chert, La Jana, Cati, San Mateo, Cervera del Maestre, Tirig, Salsadella, AlbocÃ ¡cer, Cuevas de VinromÃ ¡, Benasal , Villar de Canes, Torre Embesora, Culla, Sarratella, Torre EndomÃ ©nech, Villanueva de Alcolea, Sierra EngarcerÃ ¡n, Benlloch, Benafigos, Adzaneta, Useras, ValÃ ­ d'Alba, VillafamÃ ©s, Costur, Puebla Tornesa, San Juan de MorÃ ³. 3 . San Jorge, Calig, Vinaroz, BenicarlÃ ³, PeÃ ±Ã ­scola, Santa Magdalena del Pulpis, AlcalÃ ¡ de, Xivert, AlcocÃ ©ber, Torreblanca, Cabanes, Oropesa, Benicasim, Almazora, Borriol , Villa-Real, Burriana, Bechi, Artana, Moncofar, Villavieja, Nules, Almenara, Alfondeguilla, ValÃ ­ d'UxÃ ³, Chilches, La Llosa, Onda Ribesalbes, Argelita, Toga, Fanzara, Vallat, Espadilla, CastellÃ ³n de la Plana, Tales, AlquerÃ ­as del NiÃ ±o Perdido. 4. Puebla de Arenoso, Campos de Arenoso, AraÃ ±uel, Montanejos, Cirat, Torre Chiva, Fuentes de Ayodar, Fuentes de la Reina, Villanueva de Viver, MontÃ ¡n, Torralba, AyÃ ³dar, Pina, Barracas, Higueras, PavÃ ­as, Villamalur, Sueras, El Toro, Begis, Toras, SacaÃ ±et, Teresa de Begis, JÃ ©rica, Caudiel, Viver, Benafer, Gaibiel, Matet, Algimia de Almonacid, Alcudia de Veo, Eslida, Valle de Almonacid, AhÃ ­n, Almedijar, Chovar, , Azuebar, Soneja, Sot de Ferrer, Castellnovo, Altura, Segorbe, Geldo, GÃ ¡tova, Navajas . Valencia : 1 . Enguera, Chella, Anna, Bolbaite, NavarrÃ ©s, Quesa, Millares, Bicorp, Estubeny, Mogente, Montesa, Vallada, Canals, XÃ ¡tiva, GenovÃ ©s, Llanera de Ranes, Alcudia de Crespins, RotglÃ ¡-Corbera, Barcheta, Enova, Llosa de Ranes, Manuel, NovelÃ ©, Rafelguaraf, Torrella, Jalance, Ayora, Teresa Cofrentes, Zarra, Jarafuel, Cofrentes, Cortes de PallÃ ¡s, Venta del Moro, Reguena, Sinarcas, Villargordo del Cabriel , Utiel, Chera, Caudete de las Fuentes, Fuenterrobles, Siete Aguas . 2. Onteniente, Bocairente, Fontanares, Fuente la Higuera, L'Olleria, CastellÃ ³ de Rugat, Ayelo de Malferit, Albaida, CarrÃ ­cola, Otos, Beniatjar, BÃ ©lgida, Palomar, Rafol de Salem, Salem, Ayelo de Rugat, BenÃ ­colet Luchente, Pinet, Quatretonda, Beniganim, Adzaneta de Albaida, Agullent, BellÃ ºs, Benisoda, BufalÃ ­ , Guadasequies, Montaverner, Montichelvo, Puebla del Due, Rugat, Sempere, Terrateig. 30. 9 . 88 Official Journal of the European Communities No L 270/37 3. Alcublas, Chelva, Chulilla, Villar del Arzobispo, Losa del Obispo, DomeÃ ±o, TuÃ ©jar, Andilla, Higueruelas, Cajas Altas, Cajas Bajas, Sot de Chera, Lliria, Casinos, Villamarchante, Pedralba, Godelleta, Cheste, Chiva. 4. Ribarroja, Marines, BÃ ©tera, Gestalgar, Olocau, Bugarra, Benaguacil, BenisanÃ ³, Puebla de Vallbona, BuÃ ±ol , Turis, Alborache, Alfarp, Catadau, Dos Aguas, Llombay, Macastre, Monserrat, Montroy, Real de Montroy, YÃ ¡tova, Albalat deis Tarongers, Alfara de Algimia, Algar de Palancia, Algimia de Aliara, Estivella, Gilet, Sagunto, Segart, Serra, Torres-Torres. 5. Ademuz, Ador, Alberique, Alzira, L'Alcudia, Aldaya, Alfahuir, Alginet, Almiserat, Almussafes, AlquerÃ ­a de la Condesa, Antella, Barx, BenifairÃ ³ de Valldigna, BeniflÃ ¡, Benimodo, Carlet, Castellonet, Castielfabib, Quart de Poblet, La Font d'EncarrÃ ³s, Gabarda, GandÃ ­a, Guadasuar, Lloc Nou de Sant Jeroni, Manises, MasalavÃ ©s, Oliva, Palma de GandÃ ­a, Paterna, Picassent, Potrires, Puebla de San Miguel, Rotova, Salient, Simat de Valldigna, SumacÃ ¡rcel, Tabernes de Valldigna, Torrebaja, Torrent, Tous, Vallanca, -Villalonga, Vinalesa. Alicante : 1 . Agres, Alconcer de Planes, Alcolecha, Alcoy, Alfafar, Almudaina, AlquerÃ ­a de Aznar, Balones, Benasau, BeniardÃ ¡, BeniarrÃ ©s, Benifallim, Benifato, Benilloba, Benillup, Benimantell , Benimarfull , Benimasot, Castell de Castells, Concentaina, Confrides, Cuatretondeta, Facheca, Famorca, Gayanes, Gorga, Guadalets, Lorcha, Millena, Muro de Alcoy, PenÃ ¡quila, Planes, Tollos, Torremanzanas, ValÃ ­ de AlcalÃ ¡, Benichembla, Murla, Orba, Parcent, ValÃ ­ de Ebo, ValÃ ­ de Gallinera, ValÃ ­ de Languart, Bolulla, Callosa de EnsarrÃ ­a, Jijona, Polop de la Marina, TÃ ¡rbena. 2. BaÃ ±eres, Benejama, Biar, Campo de Mirra, CaÃ ±ada, Castella, Ibi, Onil, Tibi . 3 . AlgueÃ ±a, Elda, MonÃ ³var, Petrel, Pinoso, La Romana, Salinas, Sax; Villena. 4. Adsubia, AlcalalÃ ­, Beniarbeig, Benidoleig, Benimeli, Benisa, Benitachell, Calpe, Denia, Gata de Gorgos, JalÃ ³n, JÃ ¡vea, Hiber, Ondara, Pedreguer, Pego, Rafol de Almunia, Sagra, Sanet y Negrals, Senija, Setla-Mirarrosa-Miraflor, Tuelada, Tormos, Aguas de Busot, Alfaz de PÃ ­, Altea » Benidorm, Busot, Campello, Finestrat, La Nucia, Orcheta, Relleu, San Juan de Alicante, Sella, Villajoyosa. 5 . Alicante, Muchamiel, San Vicente del Raspeig, Agost, Aspe, HondÃ ³n de las Nieves, MondÃ ³n de los Frailes, Monforte, Novelda, Albatera, AlmoradÃ ­, Benferri, Benijofar, Crevillente, Elche, Granja, Guardamar, Jacarilla, Orihuela, Rojales, San Fulgencio, San Miguel de Salinas, Santa Pola y Torrevieja . No L 270/38 Official Journal of the European Comrhunities 30. 9 . 88 E. PORTUGAL  PORTUGAL  PORTUGAL  nOPTOrAAIA  PORTUGAL  PORTUGAL  PORTOGALLO  PORTUGAL  PORTUGAL Entre Douro e Minho : 1 . 0 2. Ponte de Lima, Ponte da Barca, Vila Verde, Amares, Braga, Povoa de Lanhoso, GuimarÃ £es. 3 . ValenÃ §a, Paredes de Coura, MonÃ §Ã £o, MelgaÃ §o, Arcos de Valdevez. 4. Terras de Bouro, Vieira do Minho, Fafe, Cabeceiras de Basto, Ribeira de Pena, Celorico de Basto, Mondim de Basto. 5. PaÃ §os de Ferreira, Lousada, Felgueiras, Amarante, Paredes, Penafiel , Marco de Canaveses, BaiÃ £o, MesÃ £o Frio . 6 . Espinho, Feira, Castelo de Paiva, Arouca, Vale de Cambra, CinfÃ £es, Resende. Terra Fria Transmontana : 1 . Montalegre, Boticas, Chaves, Vila Pouca de Aguiar, Vila Real . 2. O Alto Douro : 1-0 2. Mirandela, Carrazeda de AnsiÃ £es, Vila Flor, Alfandega da Fe, S. JoÃ £o da Pesqueira, Torre de Moncorvo, Freixo de Espada Ã Cinta. 3 . Macedo de Cavaleiros, Mogadouro. 4. Vila Nova de Foz Coa, Meda. 5. Figueira de Castelo Rodrigo. Centro Litoral : 1 . 0 2. Vagos, Mira, Cantanhede, Figueira da Foz, Montemor-o-Velho. 3 . Ã gueda, Oliveira do Bairro, Anadia, Mealhada. 4. Coimbra, Condeixa-a-Nova, Nova, Soure, Pombal: 5. Marinha Grande, Leiria, Batalha, Porto de MÃ ³s.' Alto Mondego : 1 - 0 2. Fornos de Algodres, Celorico da Beira. Beira Serrana : 1 - 0 2. Trancoso, Pinhel , Almeida, Guarda. 3 . Gouveia, Seia, Manteigas . 4. Sabugal, Belmonte. Ribatejo : 1 . Vila Nova de Ourem, Alcanena. 2. 0 3 . Azambuja, Cartaxo. 4. Sardoal, Abrantes, ConstÃ ¢ncia. Centro Interior Serrano : 1 . Penacova, Arganil , Vila Nova de Poiares, Gois . 2. LousÃ £, Miranda do Corvo, Penela, AnsiÃ £o, Alvaiazere . 3 . 0 4. Oleiros, SertÃ £, Vila do Rei , MaÃ §Ã £o. 5 . ProenÃ §a-a-Nova. Beira Baixa : 1 . CovilhÃ £, FundÃ £o. 2. Castelo Branco, Vila Velha de RÃ ³dÃ £o. 3 . Penamacor, Idanha-a-Nova. 4. 0 30. 9 . 88 Official Journal of the European Communities No L 270/39 Charneca do Tejo : 1 - 0 2. Ponte de Sof. Barros de Fronteira e zonas circundantes : Ã ­ . o 2. Monforte. i Elvas : 1 . Campo Maior. 2. 0 Litoral Sul : 1 . 0 2. AlcÃ ¡cer do Sal, GrÃ ¢ndola, Santiago do Cacem, Sines, Odemira. Ã vora : v 1 . Vendas Novas, Montemor-o-Novo. 2. Mora, Arraiolos. 3 . 0 Alto Alentejo Oriental : 1 . Redondo, Alandroal . 2. 0 TransiÃ §Ã £o Barros de Beja/Alto Alentejo : 1 . Portel . 2. * Margem esquerda : 1 . Barrancos . 2. 0 Barros de Beja : 1. (*) 2. Beja. Serras alentejanas : 1 . Ourique, Castro Verde . 2. 0 Algarve : 1 - 0 2. LoulÃ ©, SÃ £o Bras de Alportel , Faro. 3 . OlhÃ £o, Tavira, Alcoutim, Castro Marim, Vila Real de Santo AntÃ ³nio. (*) El territorio oleÃ ­cola no mencionado. Det olivendyrkningsomrÃ ¥de der ikke er nÃ ¦vnt andetsteds. Nicht erwÃ ¤hnte Olivenerzeugungsgebiete. Oi eXat07iapaycoyiKÃ ©Ã § 7iepio%Ã ©Ã § ÃÃ ¿Ã Ã ´Ã µÃ ½ Ã ±Ã ½Ã Ã ±Ã ­Ã Ã ¿Ã ½Ã Ã ±Ã ¹. Olive-oil-producing areas not mentioned elsewhere. Le territoire olÃ ©icole non mentionnÃ © . II territorio olivicolo non menzionato. O territÃ ³rio agrÃ ­cola nÃ £o mencionado. Niet vermelde olijvenproduktiegebieden .